

Exhibit 10.25


EXECUTION COPY



 
NATIONAL SEMICONDUCTOR CORPORATION
 
__________________________________
 
$35,000,000
 
CREDIT AGREEMENT (MULTICURRENCY)
 
Dated as of October 30, 2000
 
__________________________________
 
BANK OF AMERICA, N.A.



SF:145015.1
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 Page
 
 
ARTICLE I.                         DEFINITIONS
........................................................................................1
SECTION 1.01                             Defined
Terms ...............................................................................1
SECTION 1.02                             Other Definitional
Provisions .............................................14
SECTION 1.03                             Terms
Generally ....................................................................14
SECTION 1.04                             Accounting Terms;
GAAP .................................................15
 
ARTICLE II.                         THE
CREDITS ......................................................................................15
SECTION 2.01                             The Revolving
Commitment ...............................................15
SECTION 2.02                             The Loan
Facility. .................................................................16
SECTION 2.03                             The Letter of Credit
Facility. ...............................................18
SECTION 2.04                             The Acceptance
Facility. ....................................................22
SECTION 2.05                             The Other
Credits. ................................................................24
SECTION 2.06                             Mandatory
Prepayments ....................................................25
SECTION
2.07                             Guaranty ................................................................................25
SECTION 2.08                             Optional Commitment
Reduction .......................................25
SECTION
2.09                             Fees. .......................................................................................25
SECTION 2.10                             Computation of Fees and
Interest. ....................................25
SECTION 2.11                             Payments by the
Borrowers. ..............................................26
 
ARTICLE III.                         TAXES, ILLEGALITY AND YIELD
PROTECTION .....................26
SECTION
3.01                             Taxes. ....................................................................................26
SECTION
3.02                             Illegality. ...............................................................................27
SECTION 3.03                             Increased Costs and Reduction of
Return. .....................28
SECTION 3.04                             Funding
Losses ...................................................................28
SECTION 3.05                             Inability to Determine
Rates ..............................................29
SECTION 3.06                             Certificates of
Bank .............................................................29
SECTION
3.07                             Survival .................................................................................29
 
ARTICLE IV.                         CONDITIONS
PRECEDENT ............................................................29
SECTION 4.01                             Conditions to Initial
Credits ..............................................29
SECTION 4.02                             Conditions to All
Credits ...................................................30
 
ARTICLE V.                         REPRESENTATIONS AND
WARRANTIES .................................31
SECTION 5.01                             Representations and
Warranties ......................................31
 
ARTICLE
VI.                         COVENANTS ....................................................................................34
SECTION 6.01                             Reporting
Covenants .........................................................34
SECTION 6.02                             Financial
Covenants ...........................................................35
SECTION 6.03                             Additional Affirmative
Covenants ...................................36
SECTION 6.04                             Negative
Covenants ...........................................................38

 
SF:145015.1
 
 i.

--------------------------------------------------------------------------------

 
                                       Page

 
ARTICLE VII.                             EVENTS OF
DEFAULT ......................................................40
SECTION 7.01                             Events of
Default ................................................................40
SECTION 7.02                             Effect of Event of
Default ................................................. 42
 
ARTICLE
VIII.                      MISCELLANEOUS ..........................................................................42
SECTION 8.01                             Obligations of the
Bank ....................................................42
SECTION 8.02                             Joint and Several
Obligations ..........................................42
SECTION 8.03                             Amendments and
Waivers ...............................................42
SECTION
8.04                             Notices. ................................................................................43
SECTION 8.05                             No Waiver; Cumulative
Remedies. ..................................44
SECTION
8.06                             Expenses ..............................................................................44
SECTION
8.07                             Indemnity .............................................................................45
SECTION
8.08                             Headings ..............................................................................45
SECTION 8.09                             Successors and
Assigns ...................................................45
SECTION 8.10                             Assignments, Participations,
Etc. ....................................46
SECTION
8.11                             Confidentiality ....................................................................46
SECTION
8.12                             Set-off ..................................................................................47
SECTION
8.13                             Counterparts .......................................................................47
SECTION
8.14                             Severability .........................................................................47
SECTION 8.15                             Judgment
Currency. ..........................................................47
SECTION 8.16                             Governing Law and
Jurisdiction. ....................................48
SECTION 8.17                             WAIVER OF JURY
TRIAL ..............................................49
SECTION 8.18                             Entire
Agreement ..............................................................49
SECTION
8.19                             Inconsistency ....................................................................49
SECTION 8.20                             No Third Parties
Benefited ..............................................49
SECTION 8.21                             Effect on Prior
Agreement ...............................................50






EXHIBITS


EXHIBIT A                      Form of Guaranty
EXHIBIT B                       Form of Compliance Certificate



 
SF:145015.1
 
ii.

--------------------------------------------------------------------------------

 



 
CREDIT AGREEMENT (MULTICURRENCY)
 
This CREDIT AGREEMENT (MULTICURRENCY) is entered into as of October 30, 2000,
between NATIONAL SEMICONDUCTOR CORPORATION, a Delaware corporation (the
“Company”), and BANK OF AMERICA, N.A. (the “Bank”).
 
WHEREAS, the Bank has agreed to make available to the Company and certain of its
subsidiaries a revolving credit facility with letter of credit subfacility upon
the terms and conditions set forth in this Agreement;
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto hereby agree as follows:
 
ARTICLE I.
 
DEFINITIONS
 
SECTION 1.01                           Defined Terms.  As used in this Agreement
(including the recitals hereto), the following terms have the following
meanings:
 
“Acceptance Agreement” means a document or agreement in form and substance
satisfactory to the Bank pursuant to which the Company or any of its
Subsidiaries is obligated to the Bank in connection with any Acceptances.
 
“Acceptance Obligations” means any and all Obligations arising under any
Acceptance Agreement or otherwise in connection with any Acceptance.
 
“Acceptances” has the meaning specified in Section 2.04(b).
 
“Affiliate” means any Person which, directly or indirectly, controls, is
controlled by or is under common control with another Person. A Person shall be
deemed to control another Person if such Person possesses, directly or
indirectly, the power (i) to vote 50% or more of the securities having ordinary
voting power of the election of directors of such Person, or (ii) to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, membership interests or by contract
or otherwise.
 
“Agreement” means this Credit Agreement (Multicurrency).
 
“Amendment Application” means a written request by a Borrower to the Bank
pursuant to Section 2.03(e).
 
“Applicable Margin” means (i) with respect to Base Rate Loans, 0% per annum; and
(ii) with respect to Offshore Rate Loans, 1.125% per annum.
 
“Attorney Costs” means and includes all fees and disbursements of any law firm
or other external counsel.
 

 
SF:145015.1
 
1.

--------------------------------------------------------------------------------

 

“Availability Period” means the period commencing on the Closing Date to but
excluding the Revolving Termination Date.
 
“Bank” means Bank of America, N.A., a national banking association, and its
successors and assigns.
 
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§ 101, et seq.)
 
“Base Rate” means, for any day, the higher of: (a) 0.50% per annum above the
latest Federal Funds Rate; and (b) the rate of interest in effect for such day
as publicly announced from time to time by the Bank as its “reference rate.”
(The “reference rate” is a rate set by the Bank based upon various factors
including the Bank’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate.) Any change in the
reference rate announced by the Bank shall take effect at the opening of
business on the day specified in the public announcement of such change.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Borrower” means, with respect to any Credit, the Company or Guaranteed
Subsidiary to or for the account of which such Credit is provided.
 
“Borrowing” means a borrowing hereunder consisting of Loans made to the Company
or any of its Subsidiaries on the same day by the Bank pursuant to Section 2.02
hereof.
 
“Business Day”, means any day other than a Saturday, Sunday or other day on
which commercial banks in New York City or San Francisco are authorized or
required by law to close and, if the applicable Business Day relates to any
Offshore Rate Loan or Local Currency Loan, means such a day on which dealings
are carried on in the offshore interbank market or in the applicable Local
Currency market, as the case may be.
 
“Change of Control” means the occurrence of either of the following: (i) any
“person” (as such term is used in subsections 13(d) and 14(d) of the Exchange
Act) or group of persons on or after the Closing Date, becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of a corporation representing 50% or more of the combined voting
power of the Company’s then-outstanding voting securities, or (ii) the existing
directors of the Company for any reason cease to constitute a majority
(excluding vacant seats) of the Company’s board of directors. “Existing
directors” means (x) individuals constituting the Company’s board of directors
on the Closing Date, and (y) any subsequent director whose election or
appointment by the board of directors or nomination for election by the
Company’s shareholders was approved by the directors then in office, which
directors either were directors on the Closing Date or whose election or
nomination for election was previously so approved.
 

 
SF:145015.1
 
2.

--------------------------------------------------------------------------------

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 4.01 are satisfied or waived by the Bank on such date.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commitment” means Thirty-Five Million Dollars ($35,000,000), or the Equivalent
Amount thereof, as such amount may be reduced from time to time pursuant to
Section 2.08.
 
“Company” has the meaning set forth in the recital of parties to this Agreement.
 
“Compliance Certificate” means a certificate of a Responsible Officer of the
Company, in substantially the form of Exhibit B, with such changes thereto as
the Bank may from time to time reasonably request.
 
“Consolidated Current Liabilities” means, as of any date of determination, the
current liabilities of the Company and its Subsidiaries on a consolidated basis,
as determined in accordance with GAAP.
 
“Consolidated Net Income” means, for any period, the net income of the Company
and its Subsidiaries on a consolidated basis for such period taken as a single
accounting period, as determined in accordance with GAAP.
 
“Consolidated Quick Assets” means, as of any date of determination, the sum of
(i) cash, (ii) cash equivalents, (iii) net trade accounts receivable and (iv)
marketable securities not classified as long term assets, in each case of the
Company and its Subsidiaries on a consolidated basis, determined in accordance
with GAAP.
 
“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, Shareholders’ Equity
on that date minus Intangible Assets on that date.
 
“Core Business” means any business or activity (a) in the semiconductor
manufacturing industry, or (b) in which the Company or any of its Subsidiaries
are engaged on the date of this Agreement.
 
“Credit Documents” means this Agreement, together with the Guaranty and any and
all Letters of Credit, Letter of Credit Agreements, Acceptances, Acceptance
Agreements, Other Credit Documents, and other instruments, certificates,
documents and agreements at any time executed or delivered by the Company or any
of its Subsidiaries pursuant to this Agreement or any other Credit Document.
 
“Credits” means any loan, extension of credit, or other financial accommodation
extended by the Bank to or for the benefit of the Company or any of its
Subsidiaries at any time pursuant to this Agreement or any other Credit
Document, including any and all Loans, Letters of Credit, Acceptances and Other
Credits from time to time outstanding.
 

 
SF:145015.1
 
3.

--------------------------------------------------------------------------------

 

“Default” means any event or condition that, with the giving of notice, lapse of
time, or both, would (if not cured or otherwise remedied) constitute an Event of
Default.
 
“Dollars,” “dollars” and “$” each mean lawful money of the United States of
America.
 
“Draft” has the meaning specified in Section 2.04(b).
 
“Eligible Assignee” means all (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having a combined capital and
surplus of at least $200,000,000; (b) a commercial bank organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development (the “OECD”), or a political subdivision of any such
country, and having a combined capital and surplus of at least $200,000,000,
provided that such bank is acting through a branch or agency located in the
United States; and (c) a Person that is primarily engaged in the business of
commercial banking and that is (i) a subsidiary of the Bank, (ii) a subsidiary
of a Person of which the Bank is a subsidiary, or (iii) a Person of which the
Bank is a subsidiary.
 
“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.
 
“Environmental Laws” means all (a) laws, rules, regulations, common law duties,
codes and ordinances and (b) all orders, decrees, injunctions, requests,
licenses, permits or agreements issued, promulgated or entered into by any
Governmental Authority and by or affecting the Company or any Subsidiary, in
each case relating to or imposing liability or standards of conduct concerning
public health, safety and environmental protection matters.
 
“Equity Securities” of any Person means (a) all common stock, preferred stock,
participations, shares, partnership interests or other equity interests in such
Person (regardless of how designated and whether or not voting or non-voting)
and (b) all warrants, options and other rights to acquire any of the foregoing,
other than convertible debt securities which have not been converted into common
stock, preferred stock, participations, shares, partnership interests or other
equity interests in such Person.
 
“Equivalent Amount” means the equivalent of dollars in a foreign currency
calculated at the spot rate for the purchase of such foreign currency with
dollars as quoted by the Bank in San Francisco, California, at approximately
8:00 a.m. two banking days (as such days are determined by the Bank with respect
to such currency) prior to the relevant date.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, including
(unless the context otherwise requires) any rules or regulations promulgated
thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is under common control with the Company within the meaning of Section
414(b) or (c)
 

 
SF:145015.1
 
4.

--------------------------------------------------------------------------------

 

of the Code (and Sections 414(m) and (o) of the Code for the purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate.
 
“Event of Default” has the meaning assigned to such term in Section 7.01.
 
“Evergreen Letter of Credit” means any Letter of Credit providing for automatic
extensions of its expiry date unless the Bank shall have provided some notice or
taken other specified action to preclude any such further extension.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Financial Officer” means the chief financial officer, Vice President-Finance or
treasurer of the Company.
 
“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.
 
“Further Taxes” means any and all present or future taxes, levies, assessments,
imposts, duties, deductions, fees, withholdings or similar charges (including,
without limitation, net income taxes and franchise taxes), and all liabilities
with respect thereto, imposed by any jurisdiction on account of amounts payable
or paid pursuant to Section 3.01.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guaranteed Subsidiaries” means Subsidiaries of the Company designated from time
to time by the Company and acceptable to the Bank, and as to which the Company
has delivered to the Bank, or otherwise authorized or consented to, appropriate
writings or
 

 
SF:145015.1
 
5.

--------------------------------------------------------------------------------

 

supplements to the Guaranty such that the Obligations of such Subsidiaries are
guaranteed by the Company pursuant to the Guaranty.
 
“Guaranty” means that Continuing Guaranty (Multicurrency) dated as of
October 30, 2000, by the Company in favor of the Bank in the form of Exhibit A.
 
“Guaranty Obligation” means, as applied to any Person, any direct or indirect
obligation of that Person with respect to any Indebtedness, lease, dividend,
letter of credit or other obligation (the “primary obligations”) of another
Person (the “primary obligor”), including any obligation of such Person, whether
or not contingent, (a) to purchase, repurchase or otherwise acquire such primary
obligations or any property constituting direct or indirect security therefor;
(b) to advance or provide funds (i) for the payment or discharge of any such
primary obligation, or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor; (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation; or (d) otherwise
to assure or hold harmless the holder of any such primary obligation against
loss in respect thereof. The amount of any Guaranty Obligation shall be deemed
to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made or, if not
stated or if indeterminable, the maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith.
 
“Hazardous Substances” means any toxic or hazardous substances, materials,
wastes, contaminants or pollutants, including asbestos, PCBs, petroleum products
and byproducts, and any substances defined or listed as “hazardous substances,”
“hazardous materials,” “hazardous wastes” or “toxic substances” (or similarly
identified), regulated under or forming the basis for liability under any
applicable Environmental Law.
 
“Hostile Acquisition” means, as to the Company and any Subsidiary, to (a)
Purchase or attempt to Purchase any Person by means of a public debt or equity
tender offer or other unsolicited takeover (or the equivalent thereof in any
jurisdiction) or (b) engage in a proxy contest (or the equivalent thereof in any
jurisdiction) for control of the board of directors (or the functional
equivalent thereof) of any Person, in either case if such action has not been
approved and recommended by the board of directors (or the functional equivalent
thereof) of the Person being acquired or proposed to be acquired or which is the
subject of such proxy contest.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid (excluding deferred compensation obligations owed
to current and former directors, officers and employees), (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable, measured in accordance with GAAP, incurred in the
ordinary course of business), (f) all Indebtedness of
 

 
SF:145015.1
 
6.

--------------------------------------------------------------------------------

 

others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guaranty Obligations (contingent or otherwise), (h) all
capitalized lease obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit,
letters of guaranty and similar instruments supporting Indebtedness, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) all net obligations with respect to Rate Contracts, and (1) all
obligations, contingent or otherwise, with respect to synthetic leases or
securitized assets. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
 
“Insolvency Proceeding” means (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors, in each case undertaken under U.S. Federal, state or foreign law,
including the Bankruptcy Code.
 
“Intangible Assets” means assets that are required to be disclosed as intangible
assets in accordance with GAAP on the Company’s balance sheet, including
customer lists, goodwill, computer software, copyrights, trade names, trade
marks, patents, unamortized deferred charges, unamortized debt discount and
capitalized research and development costs.
 
“Interest Payment Date” means, with respect to any Loan other than a Base Rate
Loan or Local Currency Loan, the last day of each Interest Period applicable to
such Loan, and with respect to Base Rate Loans, the last day of each calendar
month, and with respect to each Local Currency Loan, the last day of each
calendar month or such other date agreed to by the Bank in writing in any Credit
Document relating to such Local Currency Loan; provided, however, that if any
Interest Period for an Offshore Rate Loan exceeds three (3) months, interest
shall also be paid on the date which falls three (3) months after the beginning
of such Interest Period.
 
“Interest Period” means, with respect to any Offshore Rate loan, the period
commencing on the Business Day such Loan is disbursed and ending on the date
one, three or six months thereafter, as selected in the Notice of Borrowing;
 
provided that:
 
(i)           the last day of each Interest Period pertaining to an Offshore
Rate Loan shall be determined in accordance with the practices of the offshore
dollar interbank market as from time to time in effect; and
 

 
SF:145015.1
 
7.

--------------------------------------------------------------------------------

 

(ii)           no Interest Period shall extend beyond the Revolving Termination
Date.
 
“L/C-Related Documents” has the meaning specified in Section 2.03(f).
 
“Letter of Credit” means any Trade Letter of Credit or Standby Letter of Credit
issued by the Bank for the account of the Company or any of its Subsidiaries
pursuant to Section 2.03 and any Prior Letter of Credit.
 
“Letter of Credit Agreement” means any letter of credit application and
agreement, reimbursement agreement, or similar document or agreement, in form
and substance satisfactory to the Bank, executed by the Company or any of its
Subsidiaries in favor of the Bank in connection with the issuance of any Letter
of Credit.
 
“Letter of Credit Application” has the meaning specified in Section 2.03(c)(ii).
 
“Letter of Credit Obligations” means any Obligations arising out of any Letter
of Credit Agreement or otherwise arising pursuant to any Letter of Credit.
 
“Lien” means, with respect to any property or asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, assignment, encumbrance or security interest
in, on or of such asset, and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement relating
to such asset, or the filing of any financing statement naming the owner of the
asset to which such lien relates as debtor (other than protective filings with
respect to operating leases ) or any agreement to do any of the foregoing.
 
“Loan” means any loan made by the Bank to the Company or any of its Subsidiaries
pursuant to Section 2.02.
 
“Local Currency” has the meaning specified in Section 2.02(a).
 
“Local Currency Loan” has the meaning specified in Section 2.02(a).
 
“Margin Stock” means “margin stock” as defined in Regulation T, U or X or the
FRB.
 
“Material Adverse Effect” means a material adverse change in, or a material
adverse effect on any of (a) the business, assets, operations, prospects or
condition, financial or otherwise, of the Company or the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company to perform any of
its obligations under any Credit Document to which it is party; or (c) the
legality, validity, binding effect or enforceability of any Credit Document.
 
“Multiemployer Plan” means a “multiemployer plan”, within the meaning of Section
4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes, is
making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or has been obligated to make, contributions.
 

 
SF:145015.1
 
8.

--------------------------------------------------------------------------------

 

“Net Proceeds” means, with respect to any sale or issuance of any Equity
Security or other security by any Person, the aggregate consideration received
by such Person from such sale or issuance minus the actual amount of fees and
commissions payable in connection therewith to Persons other than such Person or
any Affiliate of such Person.
 
“Notice of Borrowing” means a notice given by a Borrower to the Bank pursuant to
Section 2.02(b).
 
“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by the Company or any of
its Subsidiaries to the Bank, or any other Person required to be indemnified
under any Credit Document, of any kind or nature, present or future, whether or
not evidenced by any note, guaranty or other instrument, arising under this
Agreement, under any other Credit Document or in connection with any Credit,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, letter of credit (whether or not drawn), acceptance
(whether or not matured), bond or guaranty (whether or not paid upon),
indemnification or in any other manner, whether direct or indirect, absolute or
contingent, due or to become due, disputed or undisputed, now existing or
hereafter arising and however acquired. The amount of any Obligation in respect
of any undrawn letter of credit, unmatured banker’s acceptance, contingent bond
or guaranty obligations, or the like, shall be the stated or face amount of such
letter of credit, acceptance, bond or guaranty, or, if not stated or without
face amount, the maximum potential liability thereunder, as determined by the
Bank in good faith.
 
“OECD” has the meaning specified in the definition of “Eligible Assignee.”
 
“Offshore Currency” has the meaning specified in Section 2.02(a).
 
“Offshore Rate” means for each Interest Period the rate of interest (rounded
upward to the nearest 1/100th of one percent) determined pursuant to the
following formula:
 
Offered Rate
 
Offshore Rate =                                _______________________
 
  1.00 - Reserve Percentage
 
Where,
 
(b)           “Offered Rate” means the rate of interest (rounded upward to the
nearest 1/16th of one percent) at which Dollar deposits for such Interest Period
would be offered by Bank’s Grand Cayman Branch, Grand Cayman, British West
Indies, to major banks in the offshore Dollar interbank markets upon request of
such banks at approximately 8:00 a.m. San Francisco time two Business Days prior
to the first day of such Interest Period; and
 
(c)           “Reserve Percentage” means for such Interest Period the total
(expressed as a decimal rounded upward to the nearest 1/100th of one percent) of
the maximum reserve percentages (including, but not limited to, marginal,
emergency, supplemental, special, and other reserve percentages) in effect on
the first day of such Interest Period as prescribed by the Federal
 

 
SF:145015.1
 
9.

--------------------------------------------------------------------------------

 

Reserve Board for determining the reserves for eurocurrency liabilities to be
maintained by member banks which are required to report on a weekly basis.
 
“Offshore Rate Loan” means a Loan for which interest is based on the Offshore
Rate.
 
“Other Credit Documents” means any instruments, documents and agreements
executed or delivered to the Bank by the Company or any of its Subsidiaries in
connection with any Other Credit.
 
“Other Credit Obligations” means any Obligations arising in connection with any
Other Credits.
 
“Other Credits” means extensions of credit or other financial accommodations
from time to time extended to the Company or any of the Company’s Subsidiaries
by the Bank pursuant to Section 2.05 or pursuant to the Prior Agreement, and
evidenced by documentation in form and substance satisfactory to the Bank, other
than Loans, Letters of Credit and Acceptances; such other credit accommodations
to include shipside bonds, overdrafts, and such other credit facilities or
financial accommodations as may be agreed to from time to time between the Bank
and the Company or any applicable Subsidiary of the Company.
 
“Other Taxes” means any present or future stamp, court or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery, performance, enforcement
or registration of, or otherwise with respect to, this Agreement or any other
Credit Documents.
 
“Outstanding Amount” has the meaning specified in Section 2.01.
 
“PBGC” mean the Pension Benefit Guaranty Corporation, or any successor there to.
 
“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which the Company sponsors, maintains, or to which
it makes, is making, or is obligated to make contributions, or in the case of a
multiple employer plan (as described in Section 4064(a) of ERISA) has made
contributions at any time during the immediately preceding five (5) plan years.
 
“Permitted Guarantees” means guarantees, surety support or standby letters of
credit (including open-ended guarantees for custom duties, VAT deferment, rent,
utilities and other offshore regulatory authorities) undertaken or issued by
foreign branch offices of the Bank (a) pursuant to documentation in form and
substance satisfactory to the Bank guaranteeing or otherwise supporting
indebtedness or other obligations of the Company or of a Guaranteed Subsidiary
of a specified maximum monetary amount, (b) having an expiration date not later
than is reasonably estimated to be required to complete the underlying
transaction or having no stated expiration date if so required by applicable
Requirements of Law to which the Company
 

 
SF:145015.1
 
10.

--------------------------------------------------------------------------------

 

or such Subsidiary is subject, and (c) in compliance with all applicable
Requirements of Law, including Regulation K of the Federal Reserve Board.
 
“Permitted Liens” means:
 
(i)           Liens in favor of the Bank;
 
(ii)           Liens for taxes, fees, assessments or other governmental charges
or levies, either not delinquent or being contested in good faith by appropriate
proceedings and which are adequately reserved for in accordance with GAAP;
 
(iii)           Liens of materialmen, mechanics, warehousemen, carriers or
employees or other like Liens arising in the ordinary course of business and
securing obligations either not delinquent or being contested in good faith by
appropriate proceedings and which are adequately reserved for in accordance with
GAAP and which do not in the aggregate materially impair the use or value of the
property or risk the loss or forfeiture of title thereto;
 
(iv)           easements, rights of way, servitudes or zoning or building
restrictions and other minor encumbrances on real property and irregularities in
the title to such property which do not in the aggregate materially impair the
use or value of such property or risk the loss or forfeiture of title thereto;
 
(v)           Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (a) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Company or any Subsidiary in excess of those set forth by
regulations promulgated by the FRB, and (b) such deposit account is not intended
by the Company or any Subsidiary to provide collateral to the depository
institution;
 
(vi)           Liens (other than any Lien imposed by ERISA) consisting of
pledges or deposits required in the ordinary course of business in compliance
with worker’s compensation, unemployment insurance and other social security
laws or regulations;
 
(vii)           Liens securing (A) the non-delinquent performance of bids, trade
contracts (other than for Indebtedness), leases (other than capital leases),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of like nature incurred in the ordinary course of business, provided
that all such Liens in the aggregate would not (even if enforced) cause a
Material Adverse Effect;
 
(viii)           purchase money security interests in real property,
improvements thereto or equipment hereafter acquired (or, in the case of
improvements, constructed) by the Company or any Subsidiary, provided that (A)
any such Lien attaches to such real property, improvements or equipment
concurrently with or within 30 days after the acquisition or construction
thereof, (B) such Lien attaches solely to the real property, improvements or
equipment so acquired or constructed, and (C) the principal amount of the
 

 
SF:145015.1
 
11.

--------------------------------------------------------------------------------

 

Indebtedness secured thereby does not exceed 100% of the cost of such real
property, improvements or equipment;
 
(ix)           Liens on assets of any Person that becomes a Subsidiary after the
date of this Agreement; provided that such Liens existed at the time of such
acquisition of such Person and were not created in anticipation thereof or for
purposes of circumventing this Agreement; and
 
(x)           Liens not otherwise permitted by paragraphs (i) through (ix)
above; provided, that the aggregate amount of all Indebtedness or other
obligations secured by such Liens (whether matured or unmatured, contingent or
otherwise) shall at no time exceed an amount equal to 20% of the Borrower’s
Total Assets.
 
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Company sponsors or maintains or to which the Company makes, is
making, or is obligated to make contributions and includes any Pension Plan.
 
“Premises” means any and all real property including all buildings and
improvements now or hereafter located thereon and all appurtenances thereto, now
or hereafter owned, leased, occupied or used by the Company and its
Subsidiaries.
 
“Prior Acceptances” has the meaning specified in Section 2.04(g).
 
“Prior Agreement” means that Credit Agreement (Multicurrency) dated as of
December 19, 1997 by and between the Company and the Bank, as subsequently
amended or extended.
 
“Prior Letters of Credit” has the meaning specified in Section 2.03(d).
 
“Prior Other Obligations” has the meaning specified in Section 2.05(b).
 
“Purchase” means any transaction, or any series of related transactions, by
which the Company or any of its Subsidiaries (a) acquires any ongoing business
or all or substantially all of the assets of any firm, corporation or division
thereof, whether through purchase of assets, merger or otherwise, or (b)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding partnership or membership interests of a partnership
or limited liability company, respectively.
 
“Rate Contracts” means interest rate swaps, caps, floors and collars, currency
swaps, or other similar financial products designed to provide protection
against fluctuations in interest, currency or exchange rates.
 

 
SF:145015.1
 
12.

--------------------------------------------------------------------------------

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.
 
“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.
 
“Responsible Officer” means, with respect to any Person, the chief executive
officer, the president, the chief financial officer or the treasurer of such
Person, or any other senior officer of such Person having substantially the same
authority and responsibility; or, with respect to compliance with financial
covenants, the chief financial officer or the treasurer of any such Person, or
any other senior officer of such Person involved principally in the financial
administration or controllership function of such Person and having
substantially the same authority and responsibility.
 
“Revolving Termination Date” means October 29, 2001, or, if such date is not a
Business Day, the last Business Day prior to such date.
 
“Shareholders’ Equity” means, as of any date of determination for the Company
and its Subsidiaries on a consolidated basis, shareholders’ equity as of that
date determined in accordance with GAAP.
 
“Solvent” means, as to any Person at any time, that (i) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
United States Bankruptcy Code (11 U.S.C. § 101 et seq.); (ii) the present fair
saleable value of the property of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured; (iii) such Person is able to realize upon its
property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(iv) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (v) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital.
 
“Standby Letters of Credit” means (i) any and all “clean” or documentary standby
letters of credit from time to time issued by the Bank and outstanding for the
account of the Company or any of the Company’s Subsidiaries and (ii) any and all
guarantees (including Permitted Guarantees) executed or issued from time to time
by the Bank through any foreign branch or office of the Bank with respect to
debts or obligations of the Company or any Subsidiary of the Company.
 

 
SF:145015.1
 
13.

--------------------------------------------------------------------------------

 

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests (in
the case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person; or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of the Company.
 
“Swap Termination Value” means, in respect of any one or more Rate Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Rate Contracts, (i) for any date on or after the date
such Rate Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (ii) for any date prior to
the date referenced in clause (i), the amount(s) determined as the
mark-to-market value(s) for such Rate Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Rate Contracts (which may include the Bank).
 
“Taxes” means any and all present or future taxes, levies, assessments, imposts,
duties, deductions, deposits, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of the Bank, taxes
imposed on or measured by its net income by the jurisdiction (or any political
subdivision thereof) under the laws of which the Bank is organized or maintains
a lending office.
 
“Total Assets” means with respect to any Person as of any date of determination,
the total assets of such Person and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.
 
“Trade Letters of Credit” means any commercial documentary trade letters of
credit issued by the Bank pursuant to this Agreement for the account of the
Company or any of its Subsidiaries for the purchase of goods in the ordinary
course of business.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities, under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
“United States” and “U.S.” mean the United States of America.
 
“Wholly-Owned Subsidiary” means any corporation in which (other than directors’
qualifying shares required by law) 100% of the capital stock of each class
having ordinary voting power, and 100% of the capital stock of every other
class, in each case, at the time as of which any determination is being made, is
owned, beneficially and of record, by the Company, or by one or more of the
other Wholly-Owned Subsidiaries, or both.
 
SECTION 1.02                           Other Definitional Provisions.  Unless
otherwise specified herein or therein, all terms defined in this Agreement shall
have the defined meanings when used in any certificate or other document made or
delivered pursuant hereto. Terms (including uncapitalized
 

 
SF:145015.1
 
14.

--------------------------------------------------------------------------------

 

terms) not otherwise defined herein that are defined in the California Uniform
Commercial Code shall have the meanings therein described.
 
SECTION 1.03                           Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof and hereunder,”
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, (d) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e)
references to any statute or regulation includes all applicable regulations and
all amendments or replacements thereto, and (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including all securities,
accounts and contract rights. This Agreement and other Credit Documents may use
several different limitations, tests or measurements to regulate the same or
similar matters. All such limitations, tests and measurements are cumulative and
shall each be performed in accordance with their terms. Unless otherwise
expressly provided, any reference to any action of the Bank by way of consent,
approval or waiver shall be deemed modified by the phrase “in its sole
discretion.” This Agreement and the other Credit Documents are the result of
negotiations among and have been reviewed by counsel to the Bank, the Company
and the other parties, and are the products of all parties. Accordingly, they
shall not be construed against the Bank merely because of its involvement in
their preparation.
 
SECTION 1.04                           Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Company notifies the Bank that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Bank requests an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. References herein to “fiscal year” and “fiscal quarter” refer to such
fiscal periods of the Company.
 

 
SF:145015.1
 
15.

--------------------------------------------------------------------------------

 

ARTICLE II.
 
THE CREDITS
 
SECTION 2.01                           The Revolving Commitment.  From time to
time during the Availability Period, upon the terms and subject to the
conditions hereof, the Bank agrees to extend credit to the Company and the
Guaranteed Subsidiaries consisting of Loans, Acceptances, Letters of Credit and
Other Credits; provided, however, that the aggregate principal amount of Loans
and the aggregate amount of Acceptance Obligations, Letter of Credit
Obligations, and Other Credit Obligations of the Company and all of its
Subsidiaries combined, or the Equivalent Amount thereof (together, the
“Outstanding Amount”), shall not at any time exceed the Commitment. The Credits
are revolving credits and, subject to the terms and conditions hereof, may be
extended, repaid or otherwise retired, and re-extended from time to time.
 
SECTION 2.02                           The Loan Facility.
 
(a)           The Loans.  The Bank agrees, on the terms and conditions
hereinafter set forth, to make Loans to the Company and the Guaranteed
Subsidiaries from time to time, on any Business Day during the Availability
Period, provided that the aggregate principal amount of Loans made and
outstanding by the Bank from time to time to all Borrowers, together with all
other Outstanding Amounts existing at such time, or the Equivalent Amount
thereof, shall not exceed the Commitment. Loans may be made in dollars, or in a
lawful currency other than dollars that (A) is freely transferable and
convertible into dollars and traded in the offshore interbank currency markets
at the time of such Loan (“Offshore Currency”) or (B) is available at a branch
of the Bank located in a country other than the United States and is the legal
tender of that country where the branch is located (“Local Currency”). The
interest rate for each dollar Loan will be related to the Base Rate or the
Offshore Rate. The interest rate for each Loan denominated in an Offshore
Currency will be related to the Offshore Rate. The interest rate for each Loan
denominated in a Local Currency (“Local Currency Loan”) will be agreed upon at
the time of each Loan and shall be as set forth in the applicable Credit
Document. The Bank has no obligation to make any Local Currency Loan unless the
Bank and the Borrower have agreed, in their discretion, at the time of the
request for any such Loan, as to the currency, amount, principal payment date,
interest rate, interest payment dates, prepayment and overdue payment terms,
reserve and tax provisions and other applicable terms and provisions with
respect to any such Loan. The Borrower shall execute such additional
documentation as the Bank may require relating to any Local Currency Loan.
 
(b)           Procedure for Borrowing.  Each Borrowing shall be made upon the
irrevocable written notice (including notice by telecopy confirmed immediately
by a telephone call) of the Borrower pursuant to a Notice of Borrowing in form
and substance satisfactory to the Bank (a “Notice of Borrowing”), which notice
must be received by the Bank prior to 12:00 noon (San Francisco time) (i) three
(3) Business Days prior to the requested borrowing date, in the case of Offshore
Rate Loans, and (ii) two (2) Business Days prior to the requested borrowing
date, in the case of Base Rate Loans, specifying:
 

 
SF:145015.1
 
16.

--------------------------------------------------------------------------------

 

(i)           the amount of the Borrowing, which shall be in an aggregate
minimum principal amount of One Million dollars ($1,000,000) or any multiple of
Five Hundred Thousand dollars ($500,000) in excess thereof;
 
(ii)           the requested borrowing date, which shall be a Business Day;
 
(iii)           whether the Borrowing is to be comprised of Offshore Rate Loans
or Base Rate Loans;
 
(iv)           whether such Loans are to be denominated in U.S. dollars,
Offshore Currency or Local Currency; and
 
(v)           the duration of the Interest Period applicable to such Loans
included in such notice. If the Notice of Borrowing shall fail to specify the
duration of the Interest Period for any Borrowing comprised of Offshore Rate
Loans, such Interest Period shall be three months.
 
Each Borrowing with respect to any Local Currency Loan shall be undertaken in
accordance with the procedures from time to time specified by the applicable
branch or office of the Bank.
 
(c)           Optional Prepayments.  Subject to Section 3.04, the applicable
Borrower may, at any time or from time to time, upon at least three (3) Business
Days’ notice to the Bank, prepay Loans in whole or in part, in amounts of Five
Hundred Thousand dollars ($500,000) (or the Equivalent Amount) or any multiple
of Five Hundred Thousand dollars ($500,000) (or the Equivalent Amount). Such
notice of prepayment shall specify the date and amount of such prepayment and
whether such prepayment is of Base Rate Loans, Offshore Rate Loans, or Local
Currency Loans or any combination thereof. Such notice shall not thereafter be
revocable by the Borrower. If such notice is given, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to each
such date on the amount prepaid and the amounts required pursuant to Section
3.04.
 
(d)           Repayment of Principal.  The Company agrees to repay or cause the
applicable Borrower to repay to the Bank the principal amount of the Loans (i)
with respect to any Loan other than a Base Rate Loan or a Local Currency Loan,
on the earlier of (A) the last day of the applicable Interest Period and (B) the
date six months after the Revolving Termination Date; (ii) with respect to any
Local Currency Loan, on the earlier of (A) the applicable maturity date and (B)
the date six months after the Revolving Termination Date; and (iii) with respect
to any Base Rate Loan, on the Revolving Termination Date.
 
(e)           Interest on Loans.  Unless otherwise provided in applicable Credit
Documents with respect to Local Currency Loans:
 

 
SF:145015.1
 
17.

--------------------------------------------------------------------------------

 

(i)           Subject to subsection 2.02(e)(iii), each Loan shall bear interest
on the outstanding principal amount thereof from the date when made until it
becomes due at a rate per annum equal to the Offshore Rate or the Base Rate, as
the case may be, plus the Applicable Margin;
 
(ii)           Interest on each Loan shall be due and payable by the Company or
the Borrower in arrears on each Interest Payment Date. Interest shall also be
due and payable by the Company or the Borrower on the date of any prepayment of
an Offshore Rate Loan pursuant to Section 2.02(c) and 2.06 for the portion of
the Loans so prepaid and upon payment (including prepayment) in full thereof
and, after the occurrence and during the continuance of any Event of Default,
interest shall be due and payable on demand; and
 
(iii)           During the continuation of any Event of Default or after
acceleration, the Company shall pay or cause any and all applicable Borrowers to
pay interest (after as well as before judgment to the extent permitted by law)
on the principal amount of all Loans due and unpaid, at a rate per annum that is
determined by increasing the Applicable Margin then in effect, or, with respect
to any Local Currency Loan, the interest rate then in effect, by two percent
(2%) per annum; provided, however, that, on and after the expiration of the
Interest Period applicable to any Offshore Rate Loan outstanding on the date of
occurrence of such Event of Default or acceleration, the principal amount of
such Loan shall, during the continuation of such Event of Default or after
acceleration, bear interest at a rate per annum equal to the Base Rate plus two
percent (2%).
 
(f)           Prior Loans. All loans made and outstanding under the Prior
Agreement as of the Closing Date (the “Prior Loans”) will constitute Loans
outstanding hereunder, will reduce the unused Commitment hereunder pro tanto,
and from and after the Closing Date will be evidenced by this Agreement.
 
SECTION 2.03                           The Letter of Credit Facility.
 
(a)           Availability.  On the terms and subject to the conditions set
forth herein, the Bank agrees that it will, from time to time during the
Availability Period, (i) issue Letters of Credit for the account of any
Borrower, (ii) amend any Letters of Credit in accordance with Section 2.03(e)
and (iii) honor drafts under the Letters of Credit in accordance with the terms
thereof; provided, however, that the Bank shall be under no obligation to issue
any Letter of Credit if:
 
(i)           (A) the expiration date of any Trade Letter of Credit is more than
one year after the date of issuance thereof or there is no expiration date, (B)
the expiration date of any Trade Letter of Credit without title documents is
more than 180 days after the date of issuance thereof, (C) the total amount of
Letter of Credit Obligations with respect to such Trade Letter of Credit without
title documents together with the aggregate amount of Letter of Credit
Obligations with respect to all other Trade Letters of Credit (whether or not
drawn) without title documents exceeds $3,000,000 (or the Equivalent Amount
thereof), or (D) the expiration date of any Standby Letter of Credit is more
than one year after the date of issuance thereof or there is no expiration date;
provided, however, that the expiration date of any Standby
 

 
SF:145015.1
 
18.

--------------------------------------------------------------------------------

 

Letter of Credit may be in excess of one year after the date of issuance or
there may be no expiration date if (x) the total amount of Letter of Credit
Obligations with respect to such Standby Letter of Credit together with the
aggregate amount of Letter of Credit Obligations with respect to all other
Standby Letters of Credit (whether or not drawn) having expiration dates in
excess of one year after date of issuance or having no expiration dates, does
not exceed $10,000,000 (or the Equivalent Amount thereof), (y) if such Standby
Letter of Credit is without an expiration date, it is either a Permitted
Guarantee or an Evergreen Letter of Credit, and (z) if such Standby Letter of
Credit is an Evergreen Letter of Credit, the total amount of Letter of Credit
Obligations with respect to such Evergreen Letter of Credit together with the
aggregate amount of Letter of Credit Obligations with respect to all other
Evergreen Letters of Credit (whether or not drawn), does not exceed $10,000,000;
 
(ii)           such Standby Letter of Credit is for the purpose of supporting
the issuance of any letter of credit by any other Person;
 
(iii)           such Letter of Credit does not provide for drafts or is not
otherwise in form and substance acceptable to the Bank;
 
(iv)           the face or stated amount of such Letter of Credit together with
the sum of all other Outstanding Amounts, or the Equivalent Amount thereof,
exceeds the Commitment;
 
(v)           any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain the Bank from
issuing such Letter of Credit or any Requirement of Law applicable to the Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Bank shall prohibit, or
request that the Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Bank with
respect to such Letter of Credit any restriction or reserve or capital
requirement (for which the Bank is not otherwise compensated) not in effect on
the Closing Date and that the Bank in good faith deems material to it;
 
(vi)           one or more of the applicable conditions contained in Article IV
is not then satisfied; or
 
(vii)           the expiration date of such Letter of Credit or the maturity
date of any financial obligation to be supported by such Letter of Credit is
more than one year after the Revolving Termination Date.
 
(b)           Letter of Credit Agreement.  Each Letter of Credit shall be issued
pursuant to a Letter of Credit Agreement or other agreement in form and
substance satisfactory to the Bank.
 
(c)           Issuance Procedures.
 

 
SF:145015.1
 
19.

--------------------------------------------------------------------------------

 

(i)           Each Letter of Credit (other than a Letter of Credit issued prior
to the Closing Date) shall be issued upon the irrevocable written request of the
Borrower, received by the Bank, in appropriate form, together with all other
documents requested by the Bank, at least five (5) Business Days (or such
shorter time as the Bank may agree in a particular instance) prior to the
proposed date of issuance.
 
(ii)           Each request for issuance of a Letter of Credit shall be in
writing (including by telecopy, confirmed immediately in writing delivered by
overnight or hand courier), in form and substance satisfactory to the Bank (the
“Letter of Credit Application”), and shall specify: (i) the proposed date of
issuance (which shall be a Business Day); (ii) the face amount of the Letter of
Credit; (iii) the date of expiration of the Letter of Credit; (iv) the name and
address of the Borrower and the beneficiary thereof; (v) the documents to be
presented by the beneficiary of the Letter of Credit in case of any drawing
thereunder; (vi) the full text of any certificate to be presented by the
beneficiary in case of any drawing thereunder; and (vii) such other matters as
the Bank may request.
 
(iii)           Each Letter of Credit consisting of guarantees described at
clause (ii) of the definition of Standby Letters of Credit shall be issued
pursuant to such procedures and documentation as may from time to time be
required by the issuing office or branch of the Bank.
 
(d)           Prior Letters of Credit.  All letters of credit and guarantees
issued or made by the Bank for the account of the Company or any of its
Subsidiaries pursuant to the Prior Agreement and that are outstanding as of the
Closing Date or as to which the Bank has not received as of such date
reimbursement in full with respect to any drawings or payments made thereunder
(the “Prior Letters of Credit”), shall constitute additional Letters of Credit
under this Agreement, shall reduce pro tanto the unused Commitment hereunder
accordingly and will be governed by the terms and provisions of this Agreement
from and after the Closing Date, together with any letter of credit application
and agreement or guarantee document or agreement previously executed and
delivered in connection therewith.
 
(e)           Amendment of Letters of Credit.  From time to time during the term
of any Letter of Credit, the Bank shall, upon the written request of the
applicable Borrower, in form and substance satisfactory to the Bank (an
“Amendment Application”), accompanied by payment of an amendment fee as
specified from time to time by the Bank, amend any Letter of Credit; provided
that the Bank shall be under no obligation to amend any Letter of Credit if:
 
(i)           the face amount thereof is to be increased pursuant to a request
received by the Bank after the Revolving Termination Date;
 
(ii)           the Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms of this Agreement; or
 
(iii)           the beneficiary does not accept the Letter of Credit as amended.
 

 
SF:145015.1
 
20.

--------------------------------------------------------------------------------

 

(f)           Obligation Absolute.  The obligations of the Company and each
other Borrower under this Agreement and any other agreements or instrument
relating to any Letter of Credit to reimburse the Bank or cause each other
Borrower to reimburse the Bank shall be unconditional and irrevocable and shall
be paid and performed strictly in accordance with the terms of this Agreement
and such other agreement or instrument under all circumstances, including the
following circumstances:
 
(i)           any lack of validity or enforceability of this Agreement, any
Letter of Credit, any Letter of Credit Agreement or any other agreement or
instrument relating thereto (collectively, the “L/C-Related Documents”);
 
(ii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Company or of any Borrower
in respect of any Letter of Credit or any other amendment or waiver of or any
consent to departure from all or any of the L/C-Related Documents;
 
(iii)           the existence of any claim, set-off, defense or other right that
either the Company or any Borrower may have at any time against any beneficiary
or any transferee of any Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Bank or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by the L/C-Related Documents or any unrelated transaction;
 
(iv)           any draft, demand, certificate or other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;
 
(v)           any payment by the Bank under any Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of any Letter of Credit, or any payment by the Bank under any Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of any Letter of Credit, including any arising in connection with any
Insolvency Proceeding;
 
(vi)           any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any other
guarantee, for all or any of the obligations of the Company or a Borrower in
respect of any Letter of Credit; or
 
(vii)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company, any
Borrower or a guarantor.
 
(g)           Limitation of Liability of the Bank.  The Company and each of the
Borrowers assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption with respect to the Bank is not intended to, and shall not,
preclude the Company or any Borrower pursuing such
 

 
SF:145015.1
 
21.

--------------------------------------------------------------------------------

 

rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. Neither the Bank, nor any of its affiliates,
correspondents, participants or assignees, or any of their respective officers,
directors or employees, shall be liable or responsible for any of the matters
described in clauses (i) through (vii) of Section 2.03(f); provided, however,
anything in such preceding clauses to the contrary notwithstanding, that the
Company shall have a claim against the Bank, and the Bank shall be liable to the
Company, to the extent, but only to the extent, of any direct, as opposed to
consequential, damages suffered by the Company that the Company proves were
caused by (i) the Bank’s willful misconduct or gross negligence or (ii) the
Bank’s willful failure to pay under any Letter of Credit after the presentation
to it by the beneficiary of a sight draft and certificate both strictly
complying with the terms and conditions of the Letter of Credit. In furtherance
and not in limitation of the foregoing, the Bank (i) may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and (ii)
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
 
(h)           Cancellation of Certain Standby Letters of Credit.  At any time,
upon the request of the Bank, the Company shall cancel, or cause the applicable
Borrower to cancel, and obtain the surrender of, any Standby Letter of Credit
(including any guaranty described in clause (ii) of the definition of such term)
issued by the Bank that is without an expiry date, such cancellation and
surrender to occur by no later than sixty (60) days after the initial request of
the Bank. The Company acknowledges and agrees that the Bank may, in connection
with any Evergreen Letter of Credit, at its election deliver any notices of
termination or other communications to any Letter of Credit beneficiary or
transferee, or take any other action as necessary or appropriate in order to
cause the expiry date of such Letter of Credit to be a date not later than one
year after the Revolving Termination Date.
 
(i)           Fees; Interest on Drawn Amounts.  The Company shall pay or cause
the applicable Borrower to pay the Bank (A) an issuance fee of 1.125% of the
face amount (or guaranteed amount with respect to Permitted Guarantees) of each
Standby Letter of Credit, Evergreen Letter of Credit and Permitted Guarantee;
and (B) an issuance fee, negotiation fee and other fees at the times and in the
amount as the Bank may advise the Company or the Borrower as being applicable,
for each Trade Letter of Credit issued. Unless a different rate is otherwise
expressly provided in the applicable Letter of Credit Agreement, the Company
shall pay or cause the applicable Borrower to pay on demand interest on the
amount of all drawings honored or payments made by the Bank under any Letter of
Credit and not reimbursed by the Company or such Borrower, from the date of such
drawing or payment, at the per annum rate of the Base Rate plus two percent
(2%).
 
(j)           Cash Collateral.  In addition to any other rights or remedies
which the Bank may have under this Agreement or otherwise, upon the occurrence
of an Event of Default or the Revolving Termination Date, the Bank may require
the Company or the Borrower to provide cash collateral in the amount of the
outstanding amount of all Letters of Credit and Permitted Guarantees.
 

 
SF:145015.1
 
22.

--------------------------------------------------------------------------------

 

SECTION 2.04                                The Acceptance Facility.
 
(a)           Availability.  On the terms and conditions contained herein and in
the applicable Acceptance Agreement, the Company or any other Borrower may,
during the Availability Period, present drafts for acceptance by the Bank to
finance specified shipments of goods, whether import, export or domestic
shipments; provided that the Bank shall not be obligated to accept any draft if
the face amount of the draft to be accepted plus the sum of all other
Outstanding Amounts, or the Equivalent Amount, together would exceed the
Commitment.
 
(b)           Acceptance Procedures.  The Company or any other Borrower may
request an acceptance pursuant to subsection (a) of this Section 2.04 of any
draft drawn by such Person on the Bank to finance a specific shipment of goods
(as presented, a “Draft,” and as accepted by the Bank, and including any Prior
Acceptance, an “Acceptance”) by: (i) giving the Bank at least two (2) Business
Days’ prior notice of the requested Acceptance, which notice shall be in writing
or shall be by telephone or telecopy and confirmed promptly in writing, and
which notice shall specify (A) the date on which the acceptance of the Draft is
desired (the proposed “Acceptance Date”), (B) the aggregate principal amount of
the presented Draft, and (C) whether the Bank should complete and deliver a
pre-signed blank draft in its possession for the proposed Acceptance, and if so,
specifying the proposed amount, issuance date and maturity date; (ii) delivering
to the Bank (unless already done so) a duly executed Acceptance Agreement and
such other documents and agreements as may be referenced therein; and (iii)
delivering to the Bank the specified Draft and an eligibility certificate
describing the underlying goods and indicating their origin and destination or
other evidence of the underlying transaction, each in such form and substance as
may be acceptable to the Bank. Each Draft shall be for an integral multiple of
$100,000 in an amount that is not less than $1,000,000 (or the Equivalent
Amount). No Draft shall be dated or accepted more than thirty (30) days before
or more than thirty (30) days after the date of the shipment of goods to which
it relates. Each Draft shall mature on a Business Day, which shall be at least
thirty (30) days after the Acceptance Date. No Draft shall mature (x) more than
180 days after the Acceptance Date, or (y) later than is reasonably estimated to
be required to complete the underlying transaction.
 
(c)           Eligible Acceptances.  Each Draft shall relate to one or more
specific transactions involving the importation or exportation of goods or the
domestic shipment of goods within the United States. The goods relating to each
Draft shall have a c.i.f. value equaling or exceeding the amount of the Draft,
shall be of good and merchantable quality, shall be fully insured in accordance
with prudent industry practice and shall not be the subject of any security
interest granted by the Borrower. No other source shall have financed the
transaction underlying the Draft. The Borrower shall have procured all import,
export and other licenses essential to the underlying transaction and shall have
complied with all applicable laws pertaining to the underlying goods and
transaction. Each Draft shall qualify (upon acceptance) in all respects with the
requirements for eligibility for discount of the Federal Reserve Banks of the
United States. With regard to each Draft presented by itself or any other
Borrower, the Company represents and warrants to the Bank that, as of the date
of presentment, the Draft and underlying goods and transaction conform to the
requirements of this subsection, and the Company covenants and agrees that it
will continue to conform or cause the applicable Borrower to conform to those
requirements for so long as the Acceptance is outstanding. In the event that any
Acceptance
 

 
SF:145015.1
 
23.

--------------------------------------------------------------------------------

 

hereunder is created and is not eligible for discount by Federal Reserve Banks,
the Company shall indemnify the Bank for all costs and expenses resulting from
such determination (including costs under Regulation D of the Federal Reserve
Board).
 
(d)           Limitation of Liability of the Bank.  Neither the Bank nor any of
its affiliates, correspondents, participants or designees, or any of their
respective officers, directors or employees, shall be responsible or have any
liability for: (i) the existence, character, quantity, quality, condition,
packing, value or delivery of any goods or other property relating to any Draft
or Acceptance; (ii) the validity, sufficiency or genuineness of any documents or
endorsements or other notations thereon; (iii) the time, place, manner or order
in which shipment is made; (iv) any insurance or insurer; or (v) any act or
omission of any shipper, warehouseman, carrier, correspondent or other party
involved in any transaction related to any Draft or Acceptance.
 
(e)           Changed Circumstances.  If, on or before the date of acceptance of
any Draft, the Bank shall have determined (which determination shall be final,
conclusive and binding on the Company and any Borrower) that (i) it is
impermissible for the Bank to accept any Draft due to any circumstances
described in Section 3.02, (ii) acceptances in amounts or for durations
corresponding to the proposed Acceptance(s) are not being readily traded in the
applicable market, or (iii) by reason of changes affecting the applicable
market, the discount rate to be in effect for that period will not adequately
and fairly reflect the cost to the Bank of accepting or discounting the Draft,
then the Bank shall be under no obligation to accept the requested Draft,
notwithstanding anything to the contrary in this Section 2.04. The Bank shall
notify the Company in the event the Bank makes such a determination; provided,
however, that the failure to give such notice shall not affect the validity of
that determination or the rejection of any Draft submitted for acceptance. No
determination made under this subsection, however, shall in and of itself reduce
the unused portion of the Commitment or limit any Borrower’s ability to request
Other Credits hereunder in accordance with the terms and provisions of this
Agreement.
 
(f)           Repayment; Discount and Commissions.  The Company shall pay or
cause the applicable Borrower to pay to the Bank the face amount and the related
discount and commissions of each Acceptance created hereunder on the maturity
date of the Draft related to such Acceptance. The discount and commissions
payable by the Company or any Borrower to the Bank for each Draft shall be as
specified by the Bank from time to time and will be based upon the Bank’s
“all-in-rate” for acceptances in effect on the dates of acceptance and discount.
Unless a different rate is otherwise expressly provided in any Acceptance
Agreement, any amount not paid by the Company or the applicable Borrower to the
Bank on the maturity date of any Acceptance, including the face amount of any
Acceptance and any charges and expenses relating thereto, shall bear interest at
the per annum rate equal to the Base Rate plus two percent (2.0%).
 
(g)           Prior Acceptances.  All drafts accepted by the Bank pursuant to
the Prior Agreement for the account of the Company or any of the Company’s
Subsidiaries, and which are outstanding as of the Closing Date or as to which
the Bank has not received as of such date reimbursement or payment in full with
respect to any payments made thereunder (the “prior Acceptances”), shall
constitute additional Acceptances under this Agreement, will reduce pro
 

 
SF:145015.1
 
24.

--------------------------------------------------------------------------------

 

tanto the unused Commitment hereunder accordingly and will be governed by the
terms and provisions of this Agreement from and after the Closing Date, together
with any Acceptance Agreements previously executed and delivered in connection
therewith.
 
SECTION 2.05                           The Other Credits.
 
(a)           Availability.  Upon the written or telephonic request of any
Borrower from time to time, subject to the terms and conditions hereof, the Bank
may agree to extend Other Credits to or for the benefit of such Borrower, on
such terms and conditions as may be agreed in writing between the Bank and such
Person, provided that the Bank shall not be obligated to extend any such Other
Credit if the face, stated or maximum amount of such Other Credit plus the sum
of all other Outstanding Amounts, or the Equivalent Amount thereof, would exceed
the Commitment.  The Company shall execute and deliver, or cause such Borrower
to execute and deliver, such additional instruments, documents and agreements as
the Bank may require in connection with the provision by the Bank of any Other
Credit and shall pay or cause to be paid to the Bank all applicable fees,
commissions and other charges arising therefrom as specified by the Bank.
 
(b)           Prior Other Credits.  All Other Credits issued or extended to or
for the benefit of the Company or any of its Subsidiaries pursuant to the Prior
Agreement and that are outstanding as of the Closing Date, or as to which the
Bank has not received reimbursement or payment in full with respect thereto (the
“Prior Other Credits”), shall constitute additional Other Credits under this
Agreement, will reduce pro tanto the unused Commitment hereunder accordingly,
and will be governed by the terms and provisions of this Agreement from and
after the Closing Date, together with any other applicable agreements and
documentation previously executed and delivered in connection therewith, other
than the Prior Agreement.
 
SECTION 2.06                           Mandatory Prepayments.  If at any time
the total Outstanding Amount, or the Equivalent Amount thereof, exceeds the
Commitment, the Company shall immediately, and without notice or demand, prepay
the Credits that are no longer contingent by an amount equal to such excess,
subject to Section 3.04, such prepayment to be applied as the Bank may determine
in its discretion. If after prepayment of such Credits, the total Outstanding
Amount of the Credits exceeds the Commitment, an Event of Default shall
immediately exist hereunder.
 
SECTION 2.07                           Guaranty.  Any and all Obligations of
Subsidiaries of the Company shall be unconditionally guaranteed by the Company
pursuant to the terms of the Guaranty.
 
SECTION 2.08                           Optional Commitment Reduction.  The
Company may upon not less than five (5) Business Days’ prior notice to the Bank,
permanently reduce the Commitment by an aggregate minimum amount of $5,000,000
or any multiple of $1,000,000 in excess thereof; provided that no such reduction
shall be permitted if, after giving effect thereto, the then Outstanding Amount
would exceed the amount of the Commitment then in effect and, provided further,
that once reduced in accordance with this Section, the Commitment may not
thereafter be increased.
 

 
SF:145015.1
 
25.

--------------------------------------------------------------------------------

 

SECTION 2.09                           Fees.
 
(a)           Facility Fee.  The Company shall further pay to the Bank an
irrevocable facility fee at the rate of 0.375% per annum of the amount of the
Commitment, due and payable in arrears in quarterly installments on the last
Business Day of each calendar quarter commencing on December 31, 2000.  Such fee
shall be deemed earned on each day the Commitment is outstanding (regardless of
utilization thereof) and shall accrue at all times from and after the Closing
Date, including at any time during which one or more conditions in Article IV
are not met. No portion of any amount so paid shall be subject to return or
refund for any reason.
 
(b)           Other Fees.  The Company shall further pay or cause the applicable
Borrower to pay to the Bank such other fees and charges in connection with the
respective Credits as the Bank shall from time to time require in connection
with such Credits.
 
SECTION 2.10                           Computation of Fees and Interest.
 
(a)           All computations of interest payable in respect of Base Rate Loans
shall be made on the basis of a year of three hundred sixty-five (365) or three
hundred sixty-six (366) days, as the case may be, and actual days elapsed.  All
other computations of fees and interest under this Agreement shall be made on
the basis of a three hundred sixty (360) day year and actual days elapsed, which
results in more interest being paid than if computed on the basis of a 365-day
year. Interest and fees shall accrue during each period during which interest or
such fees are computed from the first day thereof to the last day thereof.
 
(b)           Any change in the interest rate on a Loan resulting from a change
in the Applicable Margin, Reserve Percentage or the Assessment Rate shall become
effective as of the opening of business on the day on which such change in the
Applicable Margin, Reserve Percentage or the Assessment Rate shall become
effective.
 
(c)           Each determination of an interest rate by the Bank pursuant to any
provision of this Agreement shall be conclusive and binding on the Company and
each Borrower in the absence of manifest error. The Bank will, at the request of
the Company or any Borrower deliver to the Company a statement showing the
quotations used by the Bank in determining any Offshore Rate.
 
SECTION 2.11                           Payments by the Borrowers.
 
(a)           All payments (including prepayments and pledges of cash
collateral) to be made by the Company or any Borrower in connection with any
Credit on account of principal, interest, fees or other amounts shall be made
without set-off or counterclaim and shall be made to the Bank, at the Bank’s
office set forth in Section 8.04, in dollars and in immediately available funds
no later than 12:00 noon (San Francisco time), or at such other office or branch
of the Bank as may be set forth in any other Credit Document governing any
specific Credit. Any payment which is received by the Bank later than 12:00 noon
(San Francisco time) shall be deemed to have been received on the immediately
succeeding Business Day.
 

 
SF:145015.1
 
26.

--------------------------------------------------------------------------------

 

(b)           Whenever any payment or other performance hereunder shall be
stated to be due on a day other than a Business Day, such payment or other
performance shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of interest
or fees, as the case may be.
 
ARTICLE III.
 
TAXES, ILLEGALITY AND YIELD PROTECTION
 
SECTION 3.01                           Taxes.
 
(a)           Any and all payments by the Company and any of its Subsidiaries to
the Bank under this Agreement and any other Credit Document shall be made free
and clear of, and without deduction or withholding for, any and all present or
future Taxes.
 
(b)           In addition, the Company agrees to pay or cause any applicable
Borrower to pay all Other Taxes.
 
(c)           The Company shall indemnify and hold harmless .(or cause any
applicable Borrower to do so) the Bank for the full amount of Taxes, Other Taxes
and Further Taxes in the amount that the Bank specifies as necessary to preserve
the after-tax yield the Bank would have received if such Taxes, Other Taxes or
Further Taxes had not been imposed, and any liability (including penalties,
interest, additions to tax and expenses) arising therefrom or with respect
thereto, whether or not such Taxes, Other Taxes or Further Taxes were correctly
or legally asserted. Payment under this indemnification shall be made within
thirty (30) days from the date the Bank makes written demand therefor.
 
(d)           If the Company or any of the Subsidiaries is required by law to
deduct or withhold any Taxes, Other Taxes or Further Taxes from or in respect of
any sum payable hereunder to the Bank, then:
 
(i)           the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the Bank receives an amount
equal to the sum it would have received had no such deductions been made,
 
(ii)           the Company or such Subsidiary shall make such deductions,
 
(iii)           the Company or such Subsidiary shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law, and
 
(iv)           the Company or such Subsidiary shall pay to the Bank at the time
interest is paid, all additional amounts which the Bank specifies as necessary
to preserve the after-tax yield the Bank would have received if such Taxes,
Other Taxes or Further Taxes had not been imposed.
 

 
SF:145015.1
 
27.

--------------------------------------------------------------------------------

 

(e)           Within thirty (30) days after the date of any payment by the
Company or any Subsidiary of Taxes, Other Taxes or Further Taxes, the Company
shall furnish to the Bank the original or a certified copy of a receipt
evidencing payment thereof, or other evidence of payment satisfactory to the
Bank.
 
(f)           The agreements and obligations of the Company contained in this
Section 3.01 shall survive the termination of this Agreement and the other
Credit Documents and repayment of the Credits.
 
SECTION 3.02                           Illegality.
 
(a)           If the Bank shall determine that (i) the introduction of any
Requirement of Law or any change in or in the interpretation or administration
thereof has made it unlawful, or that any central bank or other Governmental
Authority has asserted that it is unlawful, for the Bank to make or extend any
Credit, or (ii) any order, judgment or decree of any Governmental Authority or
arbitrator purports by its terms to enjoin or restrain the Bank from making or
extending any Credit, then, on notice thereof by the Bank to the Company, the
obligation of the Bank to make or extend such Credit shall be suspended until
the Bank shall have notified the Company that the circumstances giving rise to
such determination no longer exists.
 
(b)           If the Bank shall determine that it is unlawful to maintain any
Offshore Rate Loan or Local Currency Loan, the Company shall prepay or cause the
applicable Borrowers to prepay in full all Offshore Rate Loans or Loans of such
Local Currency, as the case may be, then outstanding, together with interest
accrued thereon, either on the last day of the Interest Period thereof if the
Bank may lawfully continue to maintain such Offshore Rate Loans to such day and
such Loans have an Interest Period, or immediately, if the Bank may not lawfully
continue to maintain such Offshore Rate Loans or such Loans have no Interest
Period, together with any amounts required to be paid in connection therewith
pursuant to Section 3.04.
 
SECTION 3.03                           Increased Costs and Reduction of Return.
 
(a)           If the Bank shall determine that, due to either (i) the
introduction of or any change (including any change by way of imposition of or
increase in reserve requirements included in the Reserve Percentage) in or in
the interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to the Bank of agreeing to make or making, funding or maintaining any
Credits, then the Company shall be liable for, and shall from time to time, upon
demand therefor by the Bank, pay to the Bank, additional amounts as are
sufficient to compensate it for such increased costs.
 
(b)           If the Bank shall have determined that the introduction of any
applicable law, rule, regulation or guideline regarding capital adequacy, or any
change therein or any change in the interpretation or administration thereof by
any central bank or other Governmental Authority charged with the interpretation
or administration thereof, or compliance by the Bank or any corporation
controlling the Bank, with any request, guideline or directive regarding capital
adequacy (whether or not having the force of law) of any such central bank or
other authority,
 

 
SF:145015.1
 
28.

--------------------------------------------------------------------------------

 

affects or would affect the amount of capital required or expected to be
maintained by the Bank or any corporation controlling the Bank, and the Bank
(taking into consideration the Bank’s or such corporation’s policies with
respect to capital adequacy and the Bank’s desired return on capital) determines
that the amount of such capital is increased as a consequence of the Bank’s
obligation under this Agreement, then, upon demand of the Bank, the Company
shall immediately pay to the Bank, from time to time as specified by the Bank,
additional amounts sufficient to compensate the Bank for such increase.
 
SECTION 3.04                           Funding Losses.  The Company agrees to
reimburse or cause the applicable Borrower to reimburse the Bank and to hold the
Bank harmless from any loss or expense that the Bank may sustain or incur as a
consequence of:
 
(a)           any failure of the Company or such Borrower to make any payment or
prepayment of principal with respect to any Offshore Rate Loan or Local Currency
Loan (including payments made after any acceleration thereof);
 
(b)           any failure of the Company or such Borrower to borrow a Loan after
the Company or such Borrower has given (or is deemed to have given) a Notice of
Borrowing;
 
(c)           any failure of the Company or such Borrower to make any prepayment
after the Company or such Borrower has given a notice in accordance with Section
2.02(c); or
 
(d)           any prepayment of an Offshore Rate Loan on a day that is not the
last day of the Interest Period with respect thereto;
 
including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Offshore Rate Loans hereunder or from
fees payable to terminate the deposits from which such funds were obtained.
 
SECTION 3.05                           Inability to Determine Rates.  If the
Bank shall have determined that (a) for any reason adequate and reasonable means
do not exist for ascertaining the Offshore Rate for any requested Interest
Period with respect to a proposed Offshore Rate Loan, or (b) the Offshore Rate
applicable for any requested Interest Period with respect to a proposed Offshore
Rate Loan does not adequately and fairly reflect the cost to the Bank of funding
such Loan, or (c) deposits in the currency, the principal amount and for periods
equal to the applicable Interest Periods are not available in the offshore
currency interbank markets, the Bank will give notice of such determination to
the Company. Thereafter, the obligation of the Bank to make or maintain Offshore
Rate Loans hereunder shall be suspended until the Bank revokes such notice in
writing. Upon receipt of such notice, the Company or applicable Subsidiary may
revoke any Notice of Borrowing then submitted by it. If the Company or other
Borrower does not revoke such notice, the Bank shall make the Loans, as proposed
by the Company or such Borrower, in the amount specified in the applicable
notice submitted by the Company or such Borrower, but such Loans shall be made
as Base Rate Loans instead of Offshore Rate Loans.
 
SECTION 3.06                           Certificates of Bank.  In connection with
any claim for reimbursement or compensation pursuant to this Article III, the
Bank will deliver to the Company a certificate setting forth in reasonable
detail the amount owing to the Bank hereunder and such certificate
 

 
SF:145015.1
 
29.

--------------------------------------------------------------------------------

 

shall be conclusive and binding on the Company and each Borrower in the absence
of manifest error.
 
SECTION 3.07                           Survival.  The agreements and obligations
of the Company in this Article III shall survive the payment of all other
Obligations.
 
ARTICLE IV.
 
CONDITIONS PRECEDENT
 
SECTION 4.01                           Conditions to Initial Credits.  The
obligation of the Bank to extend the initial Credit hereunder is subject to the
condition that the Bank shall have received on or before the Closing Date all of
the following, in form and substance satisfactory to the Bank and its counsel:
 
(a)           Credit Agreement.  This Agreement executed by the Company;
 
(b)           Resolutions; Incumbency.
 
(i)           Copies of the resolutions of the board of directors of the Company
approving and authorizing the execution, delivery and performance by the Company
of this Agreement, the other Credit Documents to be delivered hereunder and
authorizing the incurring of Indebtedness under the Credits, certified as of the
Closing Date by the Secretary or an Assistant Secretary of the Company; and
 
(ii)           A certificate of the Secretary or Assistant Secretary of the
Company certifying the names and true signatures of the officers of the Company
authorized to execute and deliver, as applicable, this Agreement and all other
Credit Documents to be delivered hereunder;
 
(c)           Articles of Incorporation; Bylaws and Good Standing.  Each of the
following documents:
 
(i)           the articles or certificate of incorporation of the Company as in
effect on the Closing Date, certified by the Secretary or Assistant Secretary of
the Company as of the Closing Date and the bylaws of the Company as in effect on
the Closing Date, certified by the Secretary or Assistant Secretary of the
Company as of the Closing Date; and
 
(ii)           a good standing certificate for the Company from the Secretary of
State of its state of incorporation as of a recent date;
 
(d)           Legal Opinion.  Opinion of the Company’s General Counsel,
addressed to the Bank;
 
(e)           Payment of Fees.  The Company shall have paid all costs, accrued
and unpaid fees and expenses (including Attorney Costs) referred to herein to
the extent then due and payable on the Closing Date.
 

 
SF:145015.1
 
30.

--------------------------------------------------------------------------------

 

(f)           Certificate.  A certificate signed by the chief financial officer
of the Company, dated as of the Closing Date, stating that:
 
(i)           the representations and warranties contained in Article V are true
and correct on and as of such date, as though made on and as of such date;
 
(ii)           no Default or Event of Default exists or would result from the
extension of the initial Credit; and
 
(iii)           there has occurred since May 28, 2000 no Material Adverse
Effect;
 
(g)           Termination of Prior Commitment.  Evidence satisfactory to the
Bank (i) of the termination by the Company of the commitment of the Bank under
the Prior Agreement, and (ii) of the repayment in full of all principal,
interest, fees, expenses and other amounts due or outstanding under the Prior
Agreement other than the Prior Loans, Prior Letters of Credit, Prior Acceptances
and Prior Other Obligations, which are deemed issued hereunder as provided in
subsections 2.02(f), 2.03(d), 2.04(g) and 2.05(b), respectively; and
 
(h)           Other Documents.  Such other approvals, opinions or documents as
the Bank may reasonably request.
 
SECTION 4.02                           Conditions to All Credits.  In addition
to satisfaction of the other conditions set forth elsewhere herein, the
obligation of the Bank to extend any Credit hereunder (including the amendment
of any Letter of Credit and including the initial Credit) is subject to the
satisfaction of each of the following conditions precedent as of the date of
such Credit extension:
 
(a)           Documentation.  The Bank shall have received, (i) with respect to
any proposed Loan other than a Local Currency Loan, a Notice of Borrowing; (ii)
with respect to any proposed Acceptance, an Acceptance Agreement and such other
documentation as is described in Section 2.04; (iii) with respect to any
proposed Letter of Credit, a Letter of Credit Agreement and such other
documentation as may be referenced therein; (iv) with respect to any Other
Credit or any Local Currency Loan, such documentation as the Bank shall request;
and (v) with respect to any Credit for the benefit of any Subsidiary, such
additional documentation as the Bank may require, including an appropriate
supplement to the Guaranty; in each case in form and substance satisfactory to
the Bank and duly executed by the Company or the applicable Borrower, as the
case may be;
 
(b)           Continuation of Representations and Warranties.  The
representations and warranties made by the Company contained in Article V shall
be true and correct on and as of such borrowing or Credit extension date with
the same effect as if made on and as of such date;
 
(c)           No Existing Default.  No Default or Event of Default shall exist
or shall result from such Borrowing or other extension of Credit; and
 

 
SF:145015.1
 
31.

--------------------------------------------------------------------------------

 

(d)           Payment of Fees.  Any and all fees, charges, expenses and other
amounts payable by the Company or any Borrower in connection with the extension
of such Credit shall have been paid to the Bank.
 
Each Borrowing by, and receipt of any other extension of Credit hereunder by,
the Company or any Subsidiary of the Company shall constitute a representation
and warranty by the Company hereunder as of the date of each such Borrowing or
extension of Credit that the conditions in this Section 4.02 have been and
remain satisfied.
 
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 5.01                           Representations and Warranties.  The
Company represents and warrants to the Bank that:
 
(a)           Organization and Powers.  Each of the Company and its Subsidiaries
is a corporation or partnership duly organized or formed, as the case may be,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, is qualified to do business and is in good standing
in each jurisdiction in which the failure so to qualify or be in good standing
would result in a Material Adverse Effect and has all requisite power and
authority and all material governmental licenses, authorizations, consents and
approvals to own its assets and carry on its business and to execute, deliver
and perform its obligations under the Credit Documents.
 
(b)           Authorization; No Conflict.  The execution, delivery and
performance by the Company of the Credit Documents to which it is a party have
been duly authorized by all necessary corporate action of the Company and do not
(i) contravene the terms of the certificate or articles, as the case may be, of
incorporation and the bylaws (or other organizational documents) of the Company
or result in a breach of or constitute a default under any indenture or loan or
credit agreement or any other material agreement, lease or instrument to which
the Company is a party or by which it or its properties may be bound or
affected; (ii) violate any provision of any law, rule, regulation, order, writ,
judgment, injunction, decree or the like binding on or affecting the Company; or
(iii) except as contemplated by this Agreement, result in, or require, the
creation or imposition of any Lien upon or with respect to any of the properties
of the Company or its Subsidiaries.
 
(c)           Binding Obligation.  The Credit Documents constitute, or when
delivered under this Agreement will constitute, legal, valid and binding
obligations of the Company (to the extent it is a party thereto), enforceable
against the Company in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or equitable
principles relating to enforceability.
 
(d)           Consents.  No authorization, consent, approval, license, exemption
of, or filing or registration with, any Governmental Authority, or approval or
consent of any other
 

 
SF:145015.1
 
32.

--------------------------------------------------------------------------------

 

Person, is required for the due execution, delivery or performance by the
Company, or enforcement against the Company, of any of the Credit Documents to
which it is a party.
 
(e)           No Defaults.  Neither the Company nor any of its Subsidiaries is
in default under any law, regulation, license, contract, lease, agreement,
judgment, decree or order to which it is a party or by which it or its material
properties may be bound, which default could reasonably be expected to have a
Material Adverse Effect or result in an Event of Default if such default had
occurred after the Closing Date. No Default or Event of Default exists or would
result from the incurring of the Obligations by the Company.
 
(f)           Title to Properties; Liens.  The Company and its Subsidiaries have
good and marketable title to, or valid and subsisting leasehold interests in,
those properties and assets which are material to the conduct of their business,
except for minor defects in title that do not interfere with their ability to
conduct their business as currently conducted or to utilize such properties and
assets for their intended purposes and there is no Lien upon or with respect to
any of such properties or assets, except for Permitted Liens.
 
(g)           Litigation.  Except as set forth in the Company’s Form 10-K for
the fiscal year ended May 28, 2000 filed with the Securities and Exchange
Commission, there are no actions, suits or proceedings pending or, to the best
of the Company’s knowledge, threatened against or affecting the Company or any
of its Subsidiaries or the properties of the Company or any of its Subsidiaries
before any Governmental Authority, court or arbitrator which if determined
adversely to the Company or any such Subsidiary would result in a Material
Adverse Effect.
 
(h)           Compliance with Environmental Laws.  The Company conducts in the
ordinary course of business a review of the effect of existing Environmental
Laws and existing Environmental Claims on its business, operations and
properties, and as a result thereof the Company has reasonably concluded that
such Environmental Laws and Environmental Claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(i)           Governmental Regulation.  Neither the Company nor any of its
Subsidiaries is subject to regulation under the Public Utility Holding Company
Act of 1935, the Federal Power Act, the Investment Company Act of 1940, the
Interstate Commerce Act, any state public utilities code or any other federal or
state statute or regulation limiting its ability to incur Indebtedness.
 
(j)           Use of Proceeds; Margin Regulations.  The proceeds of the Loans
are to be used solely for the purposes set forth in and permitted by Section
6,03(j). Neither the Company nor any Subsidiary is generally engaged in the
business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock.
 
(k)           Taxes.  Each of the Company and its Subsidiaries has duly filed
all tax and information returns required to be filed, and has paid all taxes,
fees, assessments and other
 

 
SF:145015.1
 
33.

--------------------------------------------------------------------------------

 

governmental charges or levies that have become due and payable, except to the
extent such taxes or other charges are being contested in good faith and are
adequately reserved against in accordance with GAAP.
 
(l)           Patents and Other Rights.  Each of the Company and its
Subsidiaries possesses all material permits, franchises, licenses, patents,
trademarks, trade names, service marks, copyrights and all rights with respect
thereto, free from burdensome restrictions, that are reasonably necessary for
the ownership, maintenance and operation of its business, without any known
conflict with the rights of any other Person that individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.
 
(m)           Insurance.                      The properties of each of the
Company and its Subsidiaries are either (i) insured, with financially sound and
reputable insurance companies, in such amounts, with such deductibles and
covering such risks as is customarily carried by companies engaged in similar
businesses and owning similar properties in the localities where the Company or
such Subsidiary operates or (ii) self-insured to such extent and covering such
risks as is usual for companies of similar size engaged in the same or similar
businesses and owning similar properties.
 
(n)           Financial Statements.  The audited consolidated balance sheet of
the Company and its Subsidiaries as at May 28, 2000, and the related
consolidated statements of income, shareholders’ equity and cash flows for the
fiscal year then ended, and the unaudited consolidated balance sheet of the
Company and its Subsidiaries as at August 27, 2000, and the related consolidated
statements of income, shareholders’ equity and cash flows, for the quarter then
ended and the three month period then ended, are complete and correct and fairly
present the financial condition of the Company and its Subsidiaries as at such
dates and the results of operations of the Company and its Subsidiaries for the
periods covered by such statements, in each case in accordance with GAAP
consistently applied, subject, in the case of the financial statements other
than year end financial statements, to normal year-end adjustments and the
absence of notes. Since May 28, 2000, there has been no Material Adverse Effect.
 
(o)           Liabilities.  Neither the Company nor any of its Subsidiaries has
any material liabilities, fixed or contingent, that are not reflected in the
financial statements referred to in subsection (n), in the notes thereto or
otherwise disclosed in writing to the Bank, other than liabilities arising in
the ordinary course of business since May 28, 2000.
 
(p)           Solvency.  The Company is Solvent.
 
(q)           Disclosure.  None of the representations and warranties made by
the Company or any of its Subsidiaries in the Credit Documents as of the date of
such representations and warranties, contains any untrue statement of a material
fact or omits any material fact required to be stated therein or necessary to
make the statements made therein, in the light of the circumstances under which
they are made, not misleading, as of the time made or delivered.
 

 
SF:145015.1
 
34.

--------------------------------------------------------------------------------

 

ARTICLE VI.
 
COVENANTS
 
SECTION 6.01                           Reporting Covenants.  So long as any of
the Obligations shall remain unpaid or the Bank shall have any Commitment, the
Company agrees that:
 
(a)           Financial Statements and Other Reports.  The Company shall furnish
to the Bank:
 
(i)           as soon as available and in any event within 60 days after the end
of the first three fiscal quarters of each fiscal year or 120 days (in the case
of the fourth fiscal quarter), a consolidated balance sheet of the Company and
its Subsidiaries as of the end of such quarter, and the related consolidated
statements of income, shareholders’ equity and cash flows of the Company and its
Subsidiaries for such quarter and the portion of the fiscal year through the end
of such quarter, prepared in accordance with GAAP consistently applied, all in
reasonable detail and setting forth in comparative form the figures for the
corresponding period in the preceding fiscal year;
 
(ii)           as soon as available and in any event within 120 days after the
end of each fiscal year, a consolidated balance sheet of the Company and its
Subsidiaries as of the end of such fiscal year, and the related consolidated
statements of income, shareholders’ equity and cash flows of the Company and its
Subsidiaries for such fiscal year, prepared in accordance with GAAP consistently
applied, all in reasonable detail and setting forth in comparative form the
figures for the previous fiscal year, accompanied by a report thereon of a firm
of independent certified public accountants of recognized national standing
reasonably acceptable to the Bank, which report shall not be qualified;
 
(iii)           together with the financial statements required pursuant to
clauses (i) and (ii), a Compliance Certificate of a Responsible Officer of the
Company as of the end of the applicable accounting period; and
 
(iv)           promptly after the giving, sending or filing thereof, copies of
all reports, if any, which the Company or any of its Subsidiaries sends to the
holders of its respective capital stock or other securities and of all reports
and filings, if any, by the Company or any of its Subsidiaries with the SEC or
any national securities exchange.
 
As to any information contained in materials furnished pursuant to clause (iv),
the Company shall not be separately required to furnish such information under
clause (i) or (ii), but the foregoing shall not be in derogation of the
obligation of the Company to furnish the information and materials described in
clauses (i) and (ii) at the times specified therein.
 
(b)           Additional Information.  The Company will furnish to the Bank:
 
(i)           promptly after the Company has knowledge or becomes aware thereof,
notice of the occurrence of any Default;
 

 
SF:145015.1
 
35.

--------------------------------------------------------------------------------

 

(ii)           prompt written notice of any condition or event which has
resulted, or that the Company reasonably believes could result, in a Material
Adverse Effect; and
 
(iii)           such other information respecting the operations, properties,
business or condition (financial or otherwise) of the Company or its
Subsidiaries as the Bank may from time to time reasonably request.
 
Each notice pursuant to subsection (b)(i) or (ii) shall be accompanied by a
written statement by a Responsible Officer of the Company setting forth details
of the occurrence referred to therein, and stating what action the Company
proposes to take with respect thereto.
 
SECTION 6.02                           Financial Covenants.  So long as any of
the Obligations shall remain unpaid or the Bank shall have any Commitment, the
Company agrees that:
 
(a)           Consolidated Tangible Net Worth.  The Company shall not permit
Consolidated Tangible Net Worth on the last day of any fiscal quarter from and
after October 30, 2000 (such quarterly date to be referred to herein as a
“determination date”) to be less than an amount equal to 90% of Consolidated
Tangible Net Worth as of August 27, 2000, plus (A) an amount equal to 50% of the
sum of positive Consolidated Net Income (ignoring any quarterly losses) for each
fiscal quarter after August 27, 2000, through and including the quarter ending
on the determination date, plus (B) an amount equal to 50% of the Net Proceeds
of all Equity Securities issued by the Company during the period commencing on
August 28, 2000 and ending on the determination date, minus (C) an amount equal
to the amount paid, not to exceed $400,000,000 in the aggregate, in respect of
repurchases of common stock of the Company from and after August 27, 2000.
 
(b)           Quick Ratio.  The Company shall maintain as of the end of each
fiscal quarter from and after October 30, 2000, a ratio of Consolidated Quick
Assets to Consolidated Current Liabilities of not less than 1.0 to 1.0.
 
SECTION 6.03                           Additional Affirmative Covenants.  So
long as any of the Obligations shall remain unpaid or the Bank shall have any
Commitment, the Company agrees that:
 
(a)           Preservation of Existence, Etc.  The Company shall, and shall
cause each of its Subsidiaries to, maintain and preserve its legal existence,
its rights to transact business and all other rights, franchises and privileges
necessary or desirable in the normal course of its business and operations and
the ownership of its properties, except in connection with any transactions
permitted by Section 6.04(c).
 
(b)           Payment of Obligations.  The Company shall, and shall cause each
of its Subsidiaries to, pay and discharge (i) all material taxes, fees,
assessments and governmental charges or levies imposed upon it or upon its
properties or assets prior to the date on which penalties attach thereto, and
all lawful claims for labor, materials and supplies which, if unpaid, might
become a Lien upon any properties or assets of the Company or any Subsidiary,
except to the extent such taxes, fees, assessments or governmental charges or
levies, or such claims, are being contested in good faith by appropriate
proceedings and are adequately reserved against in
 

 
SF:145015.1
 
36.

--------------------------------------------------------------------------------

 

accordance with GAAP; and (ii) all lawful claims which, if unpaid, would by law
become a Lien upon its property not constituting a Permitted Lien.
 
(c)           Maintenance of Insurance.  The Company shall, and shall cause each
of its Subsidiaries to, carry and maintain in full force and effect, at its own
expense and with financially sound and reputable insurance companies, insurance
in such amounts, with such deductibles and covering such risks as is customarily
carried by companies engaged in the same or similar businesses and owning
similar properties in the localities where the Company or such Subsidiary
operates, including fire, extended coverage, business interruption, public
liability, property damage and worker’s compensation. Notwithstanding the
foregoing, the Company and its Subsidiaries may maintain a plan or plans of
self-insurance to such extent and covering such risks as is usual for companies
of similar size engaged in the same or similar businesses and owning similar
properties.
 
(d)           Keeping of Records and Books of Account.  The Company shall, and
shall cause each of its Subsidiaries to, keep proper records and books of
account, in which complete entries shall be made in accordance with GAAP,
reflecting all financial transactions of the Company and its Subsidiaries.
 
(e)           Inspection Rights.  The Company shall at any reasonable time and
from time to time permit the Bank or any of its agents or representatives to
visit and inspect any of the properties of the Company and its Subsidiaries and
to examine and make copies of and abstracts from the records and books of
account of the Company and its Subsidiaries, and to discuss the business
affairs, finances and accounts of the Company and any such Subsidiary with any
of the officers, employees or accountants of the Borrower or such Subsidiary.
 
(f)           Compliance with Laws, Etc.  The Company shall, and shall cause
each of its Subsidiaries to, comply in all respects with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws) and the terms of any indenture, contract or
other instrument to which it may be a party or under which it or its properties
may be bound, except to the extent that such non-compliance could not reasonably
be expected to result in a Material Adverse Effect.
 
(g)           Maintenance of Properties, Etc.  The Company shall, and shall
cause each of its Subsidiaries to, maintain and preserve all of its properties
necessary or useful in the proper conduct of its business in good working order
and condition in accordance with the general practice of other corporations of
similar character and size, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
 
(h)           Licenses.  The Company shall, and shall cause each of its
Subsidiaries to, obtain and maintain all licenses, authorizations, consents,
filings, exemptions, registrations and other governmental approvals necessary or
useful in connection with the execution, delivery and performance of the Credit
Documents, the consummation of the transactions therein contemplated or the
operation and conduct of its business and ownership of its properties, except
 

 
SF:145015.1
 
37.

--------------------------------------------------------------------------------

 

where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
 
(i)           Action Under Environmental Laws.  The Company shall, and shall
cause each of its Subsidiaries to, upon becoming aware of the presence of any
Hazardous Substance or the existence of any environmental liability under
applicable Environmental Laws with respect to the Premises, take all actions, at
their cost and expense, as shall be necessary or advisable to investigate and
clean up the condition of the Premises, including all removal, containment and
remedial actions, and restore the Premises to a condition in compliance with
applicable Environmental Laws except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
 
(j)           Use of Proceeds.  The Company shall use the proceeds of the Loans
(and Letters of Credit) solely for general working capital purposes and shall
not use the proceeds to purchase or extend credit for the purchase of Margin
Stock or for the purpose of financing any Hostile Acquisition.
 
(k)           Further Assurances and Additional Acts.  The Company shall
execute, acknowledge, deliver, file, notarize and register at its own expense
all such further agreements, instruments, certificates, documents and assurances
and perform such acts as the Bank shall reasonably deem necessary or appropriate
to effectuate the purposes of the Credit Documents, and promptly provide the
Bank with evidence of the foregoing satisfactory in form and substance to the
Bank.
 
(l)           Compliance with ERISA.  The Company shall, and shall cause each of
its ERISA Affiliates to: (i) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law; (ii) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; and (iii) make all required contributions
to any Plan subject to Section 412 of the Code.
 
(m)           Guaranty.  Prior to or contemporaneously with the delivery to the
Bank of any request that a Credit be made available to any Subsidiary of the
Company, the Company shall have executed and delivered to the Agent the Guaranty
with respect to such Subsidiary, and shall have executed and delivered such
amendments or supplements thereto and such other agreements, documents and
certifications as the Bank may request, to establish and confirm (a) that such
Subsidiary is a Guaranteed Subsidiary and (b) the unconditional Guarantee by the
Company with respect to Obligations of such Guaranteed Subsidiary.
 
SECTION 6.04                           Negative Covenants.  So long as any of
the Obligations shall remain unpaid or the Bank shall have any Commitment, the
Company agrees that:
 
(a)           Liens; Negative Pledges.  The Company shall not, and shall not
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon or with respect to any of its properties, revenues or assets, whether
now owned or hereafter acquired, other than Permitted Liens.
 

 
SF:145015.1
 
38.

--------------------------------------------------------------------------------

 

(b)           Change in Nature of Business.  The Company shall not, and shall
not permit any of its Subsidiaries to, engage in any material line of business
substantially different from a Core Business or a related, associated or
integrated activity with a Core Business.
 
(c)           Restrictions on Fundamental Changes.  The Company will not, and
will not permit any of its Subsidiaries to, merge with or consolidate into, or
acquire all or substantially all of the assets of, any Person, or sell,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets, except that:
 
(i)           any of the Company’s Subsidiaries may (A) merge with, consolidate
into or transfer all or substantially all of its assets to another of the
Company’s Wholly-Owned Subsidiaries and in connection therewith such Subsidiary
may be liquidated or dissolved, or (B) merge with, consolidate into or transfer
all or substantially all of its assets to the Company and in connection
therewith such Subsidiary may be liquidated or dissolved; and
 
(ii)           the Company may merge with, acquire or consolidate into any other
Person, provided that (A) the Company is the surviving corporation, (B) that the
surviving entity will comply with the covenants in Section 6.02 on a pro forma
basis (as if the entity acquired had been acquired as of the date on which such
covenants are calculated), and (C) no such merger, acquisition or consolidation
shall be made while there exists a Default or Event of Default or if a Default
or Event of Default would occur as a result thereof.
 
(d)           Transactions with Related Parties.  The Company shall not, and
shall not permit any of its Subsidiaries to, enter into any transaction,
including the purchase, sale or exchange of property or the rendering of any
services, with any Affiliate, any officer or director thereof or any Person
which beneficially owns or holds 5% or more of the equity securities, or 5% or
more of the equity interest, thereof (a “Related Party”), or enter into, assume
or suffer to exist, or permit any Subsidiary to enter into, assume or suffer to
exist, any employment or consulting contract with any Related Party, in each
case, that results in, or could reasonably be expected to result in, a Material
Adverse Effect or except as contemplated by this Agreement or in the ordinary
course of business and pursuant to the reasonable requirements of the business
of the Company or such Subsidiary and upon fair and reasonable terms no less
favorable to the Company or such Subsidiary than would obtain in a comparable
arm’s-length transaction with a Person who is not a Related Party.
 
(e)           Hazardous Substances.  The Company shall not, and shall not permit
any of its Subsidiaries to, use, generate, manufacture, install, treat, release,
store or dispose of any Hazardous Substances, except in material compliance with
all applicable Environmental Laws.
 
(f)           Accounting Changes.  The Company shall not, and shall not suffer
or permit any of its Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required or permitted by GAAP.
 
(g)           Disposition of Assets.  The Company shall not, and shall not
suffer or permit any Subsidiary to, directly or indirectly, sell, assign, lease,
convey, transfer or otherwise
 

 
SF:145015.1
 
39.

--------------------------------------------------------------------------------

 

dispose of (whether in one or a series of transactions) any property (including
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, except:
 
(i)           dispositions of inventory, or used, worn-out or surplus equipment,
all in the ordinary course of business;
 
(ii)           the sale of equipment to the extent that such equipment is
exchanged for credit against the purchase price of similar replacement
equipment, or the proceeds of such sale are reasonably promptly applied to the
purchase price of such replacement equipment;
 
(iii)           dispositions by the Company or any Subsidiary to the Company or
any Wholly-Owned Subsidiary of the Company pursuant to reasonable business
requirements and in the ordinary course of business;
 
(iv)           the sale of cash equivalents and other short term money market
investments in the ordinary course of business pursuant to the Company’s usual
and customary cash management policies and procedures;
 
(v)           the sale of equity investments in Persons not Subsidiaries of the
Company which sales are made for fair market value; and
 
(vi)           dispositions not otherwise permitted hereunder which are made for
fair market value; provided that (i) at the time of any disposition, no Event of
Default shall exist or shall result from such disposition, (ii) the aggregate
sales price from such disposition shall be paid in cash, and (iii) the aggregate
book value of all such assets or property so sold by the Company and its
Subsidiaries shall at no time exceed an amount equal to 25% of the Company’s
Total Assets (determined as of the date of any such disposition).
 
(h)           ERISA.  The Company shall not, and shall not suffer or permit any
of its ERISA Affiliates to: (a) engage in a prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan which has
resulted or could reasonably be expected to result in liability of the Company
in an aggregate amount in excess of $50,000,000; or (b) engage in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.
 
ARTICLE VII.
 
EVENTS OF DEFAULT
 
SECTION 7.01                           Events of Default.  Any of the following
events which shall occur shall constitute an “Event of Default”:
 
(a)           Payments.  The Company shall fail to pay (i) when due any amount
of principal of, or interest on, any Loan, or (ii) within five Business Days any
fee or other amount payable under any Credit Document.
 

 
SF:145015.1
 
40.

--------------------------------------------------------------------------------

 

(b)           Representations and Warranties.  Any representation or warranty by
the Company under or in connection with the Credit Documents shall prove to have
been incorrect in any material respect when made or deemed made.
 
(c)           Failure by the Company to Perform Certain Covenants.  The Company
shall fail to perform or observe any term, covenant or agreement contained in
Section 6.01(b)(i), 6.0l(b)(ii), 6.02, subsections (a) or (j) of Section 6.03 or
Section 6.04.
 
(d)           Failure by the Company to Perform Other Covenants.  The Company
shall fail to perform or observe any other term, covenant or agreement contained
in this Agreement or any other Credit Document on its part to be performed or
observed and any such failure shall remain unremedied for a period of 30 days
from the occurrence thereof.
 
(e)           Insolvency; Voluntary Proceedings.  The Company or any Subsidiary
(i) ceases or fails to be Solvent, or generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise; (ii)
voluntarily ceases to conduct its business in the ordinary course;
(iii) commences any Insolvency Proceeding with respect to itself; or (iv) takes
any action to effectuate or authorize any of the foregoing.
 
(f)           Involuntary Proceedings.  (i) Any involuntary Insolvency
Proceeding is commenced or filed against the Company or any Subsidiary, or any
writ, judgment, warrant of attachment, execution or similar process, is issued
or levied against a substantial part of the Company’s or any Subsidiary’s
properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within 60 days after commencement, filing or
levy; (ii) the Company or any Subsidiary admits the material allegations of a
petition against it in any Insolvency Proceeding, or an order for relief (or
similar order under non-U.S. 1aw) is ordered in any Insolvency Proceeding; or
(iii) the Company or any Subsidiary acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
property or business.
 
(g)           Default Under Other Indebtedness.  (i) The Company or any of its
Subsidiaries shall fail (A) to make any payment of any principal of, or interest
or premium on, any Indebtedness (other than in respect of the Loans or any Rate
Contract) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $25,000,000 (or its
equivalent in another currency) when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness as of the date of such failure; or
(B) to perform or observe any term, covenant or condition on its part to be
performed or observed under any agreement or instrument relating to any such
Indebtedness, when required to be performed or observed, and such failure shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such failure to perform or observe is to
accelerate, or to permit the acceleration of,
 

 
SF:145015.1
 
41.

--------------------------------------------------------------------------------

 

the maturity of such Indebtedness; or (ii) any such Indebtedness shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof;
or (iii) any facility or commitment available to the Company or any Subsidiary
relating to Indebtedness in an aggregate amount at any one time of not less than
$25,000,000 (or its equivalent in any other currency) is withdrawn, suspended or
cancelled by reason of any default (however described) of the Company or such
Subsidiary; or (iv) there occurs under any Rate Contract an Early Termination
Date (as defined in the master agreement governing such Rate Contract) resulting
from (A) any event of default under such Rate Contract as to which the Company
or any Subsidiary is the Defaulting Party (as defined in the master agreement
governing such Rate Contract) or (B) any Termination Event (as so defined) as to
which the Company or any Subsidiary is an Affected Party (as so defined), and,
in either event, the Swap Termination Value owed by the Company or such
Subsidiary as a result thereof is greater than $25,000,000 (or its equivalent in
another currency).
 
(h)           Judgments.  (i) A final judgment or order for the payment of money
in excess of $25,000,000 (or its equivalent in another currency) which is not
fully covered by third-party insurance shall be rendered against the Company or
any of its Subsidiaries; or (ii) any non-monetary judgment or order shall be
rendered against the Company, or any such Subsidiary which has or would
reasonably be expected to have a Material Adverse Effect; and in each case there
shall be any period of 10 consecutive days during which such judgment continues
unsatisfied or during which a stay of enforcement of such judgment or order, by
reason of a pending appeal or otherwise, shall not be in effect.
 
(i)           ERISA.  (i) An ERISA Event shall occur with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $50,000,000;
(ii) the aggregate amount of Unfunded Pension Liability among all Pension Plans
at any time exceeds $50,000,000; or (iii) the Company or any ERISA Affiliate
shall fail to pay when due, after the expiration of any applicable grace period,
any installment payment with respect to its withdrawal liability under Section
4201 of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$50,000,000.
 
(j)           Dissolution, Etc.  The Company or any of its Subsidiaries shall
(i) liquidate, wind up or dissolve (or suffer any liquidation, wind-up or
dissolution), except to the extent expressly permitted by Section 6.04, (ii)
suspend its operations other than in the ordinary course of business, or (iii)
take any corporate action to authorize any of the actions or events set forth
above in this subsection (j).
 
(k)           Material Adverse Effect.  A Material Adverse Effect shall occur.
 
(l)           Change of Control.  There occurs any Change of Control.
 
SECTION 7.02                           Effect of Event of Default.  If any Event
of Default shall occur and be continuing, the Bank may (i) by notice to the
Company, (A) declare the Commitment and any obligation of the Bank to make Loans
or issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (B) declare the entire unpaid principal amount of the Loans,
 

 
SF:145015.1
 
42.

--------------------------------------------------------------------------------

 

all interest accrued and unpaid thereon and all other Obligations to be
forthwith due and payable, and declare an amount equal to the maximum aggregate
amount that is or at any time thereafter may become available for drawing under
any outstanding Letters of Credit (whether or not any beneficiary shall have
presented, or shall be entitled at such time to present, the drafts or other
documents required to draw under such Letters of Credit) to be immediately due
and payable, whereupon such amount with respect to the Loans, the Letters of
Credit, all such accrued interest and all such other Obligations shall become
and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower, provided that if an event described in Sections 7.01(e) or 7.01(f)
shall occur, the result which would otherwise occur only upon giving of notice
by the Bank to the Company as specified in this clause (i) shall occur
automatically, without the giving of any such notice; and (ii) whether or not
the actions referred to in clause (i) have been taken, proceed to enforce all
other rights and remedies available to the Bank under the Credit Documents and
applicable law.
 
ARTICLE VIII.
 
MISCELLANEOUS
 
SECTION 8.01                           Obligations of the Bank.  The Bank shall
not be obligated to issue any further credits, or in any other manner to extend
any other financial accommodation to the Company or any of its Subsidiaries,
other than as set forth in a writing signed by the Bank.
 
SECTION 8.02                           Joint and Several Obligations.  All
liabilities and obligations of any Subsidiary of the Company to the Bank
hereunder or under any other Credit Document shall be the joint and several
liability and obligation of the Company and such Subsidiary.
 
SECTION 8.03                           Amendments and Waivers.  No amendment or
waiver of any provision of this Agreement or any other Credit Document and no
consent with respect to any departure by the Company therefrom, shall in any
event be effective unless the same shall be in writing and signed by the Bank
and the Company, and such waiver shall be effective only in the specific
instance and for the specific purpose for which given. .
 
SECTION 8.04                           Notices.
 
(a)           All notices, requests, consents, approvals, waivers and other
communications shall be in writing (including, unless the context expressly
otherwise provided, by facsimiles transmission, provided that any matter
transmitted by the Company by facsimile (i) shall be immediately confirmed by a
telephone call to the recipient at the number specified below with respect to
such Person, and (ii) shall be followed promptly by delivery of a hard copy
original thereof) and mailed, telecopied or delivered to the Company and the
Bank as follows:
 

 
SF:145015.1
 
43.

--------------------------------------------------------------------------------

 

If to the Company:
 
National Semiconductor Corporation (or any of its Subsidiaries)
1120 Kifer Road
MS 10-330 (Treasury)
Sunnyvale, CA 94086-3737
Attn: Treasurer
Facsimile: (408) 736-1857
 
With a copy to:
 
National Semiconductor Corporation
1090 Kifer Road
MS 16-135
Sunnyvale, CA 94086-3737
Attn: General Counsel
Facsimile: (408) 733-0293


If to the Bank:
 
Bank of America, N.A.
CPG - High Technology 3697
Mail Code: CA5-705-12-08
555 California Street, 12th Floor
San Francisco, CA 94104
Attention: Kevin McMahon, Managing Director
Facsimile: (415) 622-4057
 
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties.
 
(b)           All such notices, requests and communications shall, when
transmitted by overnight delivery, or faxed, be effective when delivered for
overnight (next-day) delivery, or transmitted in legible form by facsimile
machine, respectively, or if mailed, upon the third Business Day after the date
deposited into the U.S. mail, or if delivered, upon delivery; except that
notices to the Bank shall not be effective until actually received by the Bank.
 
(c)           Any agreement of the Bank herein to receive certain notices by
telephone or facsimile is solely for the convenience and at the request of the
Company. The Bank shall be entitled to rely on the authority of any Person
purporting to be a Person authorized by the Company to give such notice and the
Bank shall not have any liability to the Company or other Person on account of
any action taken or not taken by the Bank in reliance upon such telephonic or
facsimile notice. The obligation of the Company to repay any of the Credits
shall not be affected in any way or to any extent by any failure by the bank to
receive written confirmation of any telephonic or facsimile notice or the
receipt by the Bank of a confirmation which is at
 

 
SF:145015.1
 
44.

--------------------------------------------------------------------------------

 

variance with the terms understood by the Bank to be contained in the telephonic
or facsimile notice.
 
SECTION 8.05                           No Waiver; Cumulative Remedies.
 
(a)           No failure or delay by the Bank in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Bank hereunder are cumulative and are not exclusive of any rights or
remedies that it would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Company therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit or making
available any other Credit shall not be construed as a waiver of any Default,
regardless of whether the Bank may have had notice or knowledge of such Default
at the time.
 
(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company and the Bank.
 
SECTION 8.06                           Expenses.  The Company agrees:
 
(a)           to pay or reimburse the Bank on demand for all its costs and
expenses incurred in connection with the development, preparation, delivery,
administration and execution of, and any amendment, supplement or modification
to, this Agreement, any other Credit Documents and any other documents prepared
in connection herewith or therewith, and the consummation of the transactions
contemplated hereby or thereby, including Attorney Costs with respect there to;
 
(b)           to pay or reimburse the Bank for all its costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement and any other Credit Document, and any such other documents,
including Attorney Costs; and
 
(c)           to pay or reimburse the Bank on demand for all appraisal, audit,
search and filing fees, incurred or sustained by the Bank in connection with the
matters referred to under paragraphs (a) and (b) above.
 
The agreements in this Section shall survive payment of all other Obligations.
 
SECTION 8.07                           Indemnity.  The Company agrees:
 
(a)           to pay, indemnify, and hold the Bank harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, which
may be payable or determined to be payable in
 

 
SF:145015.1
 
45.

--------------------------------------------------------------------------------

 

connection with the execution and delivery of, or consummation of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement and any other
Credit Documents; and
 
(b)           to indemnify and hold harmless the Bank and its Affiliates and
their respective officers, directors, agents and employees (each, an
“Indemnified Person”) from and against any and all claims, damages, liabilities,
costs and expenses (including reasonable Attorney Costs) which may be incurred
by or asserted against such Indemnified Person in connection with or arising out
of any investigation, litigation or proceeding related to this Agreement, any
other Credit Documents, or the transactions contemplated hereby or thereby, and
the preparation of documentation in connection therewith, whether or not the
Bank is a party thereto; provided, however, that the Company shall not be
required to indemnify any such Indemnified Person from or against any portion of
such claims, damages, liabilities or expenses arising out of gross negligence or
willful misconduct of such Indemnified Person. Each Indemnified Person will use
its reasonable efforts to provide the Company with prompt notice of material
information with respect to any claim under clause (a) or (b) above asserted
against such Indemnified Person (so long as giving such notice or information
does not otherwise violate any applicable Requirement of Law or cause the waiver
of any evidentiary privilege); provided that any failure or delay in giving any
such notice or information shall not give rise to any defense, right of setoff
or counterclaim with respect to any indemnification obligation of the Company
hereunder.
 
The agreements in this Section shall survive payment of all other Obligations.
 
SECTION 8.08                           Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.
 
SECTION 8.09                           Successors and Assigns.  This Agreement
and the other Credit Documents shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns, and the
Guaranteed Subsidiaries, except that neither the Company nor any of the
Guaranteed Subsidiaries may assign or transfer any of its rights under this
Agreement or any other Credit Document without the prior written consent of the
Bank.
 
SECTION 8.10                           Assignments, Participations, Etc.
 
(a)           The Bank may at any time and from time to time, with the written
consent of the Company at all times other than during the existence of an Event
of Default, which consent shall not be unreasonably withheld, assign and
delegate to one (1) or more Eligible Assignees and may, without the consent of
the Company, assign to any of its 100% owned Affiliates (each an “Assignee”)
all, or any part of all, of the Credits, the Commitment and the other rights and
obligations of the Bank hereunder and under the other Credit Documents.
 
(b)           The Bank may at any time sell to one (1) or more banks or other
Persons (a “Participant”) participating interests in any Credit, the Commitment
or any other interest of the Bank in this Agreement or any other Credit
Document, provided, however, that, unless
 

 
SF:145015.1
 
46.

--------------------------------------------------------------------------------

 

otherwise consented to by the Company in writing (which consent shall not be
required if an Event of Default shall then exist and shall not be unreasonably
withheld), (i) the Bank’s obligations under this Agreement and the other Credit
Documents shall remain unchanged, (ii) the Bank shall remain solely responsible
for the performance of such obligations, and (iii) the Company and the
Guaranteed Subsidiaries, as the case may be, shall continue to deal directly
with the Bank in connection with the Bank’s rights and obligations under this
Agreement and the other Credit Documents. In the case of any such participation,
the Participant shall not have any rights under this Agreement, or any of the
other documents in connection herewith, and all amounts payable by the Company
or any Guaranteed Subsidiary hereunder shall be determined as if the Bank had
not sold such participation, except that the Company and each Guaranteed
Subsidiary agrees that if amounts outstanding under this Agreement are due and
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this Agreement to the same extent as if the amount of its participating
interest were owing directly to it as a lender or other creditor under this
Agreement or other Credit Document.
 
(c)           Notwithstanding any other provision in this agreement, the Bank
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Board or 31 U.S.
Treasury Regulation CFR Section 203.14, and such Federal Reserve Bank may
enforce such pledge or security interest in any manner permitted under
applicable law.
 
SECTION 8.11                           Confidentiality.  The Bank agrees to take
and to cause its Affiliates to take normal and reasonable precautions and
exercise due care to maintain the confidentiality of all information identified
as “confidential” or “secret” by the Company and provided to it by any of the
Company or any of its Subsidiaries under this Agreement or any other Credit
Document, and neither it nor any of its Affiliates shall use any such
information other than in connection with or in enforcement of this Agreement
and the other Credit Documents or in connection with any other business now or
hereafter existing or contemplated with any of the Company or any of its
Subsidiaries; except to the extent such information (i) was or becomes generally
available to the public other than as a result of disclosure by the Bank, or
(ii) was or becomes available on a nonconfidential basis from a source other
than the Company, provided that such source is not bound by a confidentiality
agreement with the Company known to the Bank; provided, however, that the Bank
may disclose such information (A) at the request or pursuant to any requirement
of any Governmental Authority to which the Bank is subject or in connection with
an examination of the Bank by any such authority; (B) pursuant to subpoena or
other court process; (C) when required to do so in accordance with the
provisions of any applicable Requirement of Law; (D) to the extent reasonably
required in connection with any litigation or proceeding to which the Bank or
its Affiliates may be party; (E) to the extent reasonably required in connection
with the exercise of any remedy hereunder or under any other Credit Document;
(F) to the Bank’s independent auditors and other professional advisors; (G) to
any Participant or Assignee, actual or potential, provided that such Person
agrees in writing to keep such information confidential to the same extent
required of the Bank hereunder; (H) as expressly permitted under the terms of
 

 
SF:145015.1
 
47.

--------------------------------------------------------------------------------

 

any other document or agreement regarding confidentiality to which the Company
or any of its Subsidiaries is party to or is deemed party with the Bank or such
Affiliate; and (I) to its Affiliates. If reasonable to do so under the
circumstances, prior to disclosing pursuant to clause (ii)(B) or clause (ii)(D)
any information identified by the Company as “confidential” or “secret,” the
Bank subject to such process, proceeding or litigation shall provide the Company
with notice thereof (so long as such notice does not otherwise violate any
applicable Requirement of Law).
 
SECTION 8.12                           Set-off.  Upon the occurrence and during
the continuance of any Event of Default, the Bank shall have the right, without
prior notice to the Company or any of its Subsidiaries, any such notice being
expressly waived by the Company on behalf of itself and each Subsidiary to the
fullest extent permitted by applicable law, to set-off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Bank to or for the credit
or the account of the Company or any such Subsidiary against any and all
obligations of the Company now or hereafter existing under this Agreement or any
other Credit Document, irrespective of whether or not the Bank shall have made
demand under this Agreement or any other Credit Document and although such
obligations may be unmatured. The Bank agrees promptly to notify the Company
after any such set-off and application made by the Bank, provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of the Bank under this Section 8.12 are in addition
to the other rights and remedies (including other rights of set-off and security
interests) which the Bank may have.
 
SECTION 8.13                           Counterparts.  This Agreement may be
executed by one or more of the parties to this Agreement in any number of
separate counterparts and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.
 
SECTION 8.14                           Severability.  The illegality or
unenforceability of any provision of this Agreement or any instrument or
agreement required hereunder shall not in any way affect or impair the legality
or enforceability of the remaining provisions of this Agreement or any
instrument or agreement required hereunder.
 
SECTION 8.15                           Judgment Currency.
 
(a)           If any claim arising under or related to this Agreement or the
other Credit Documents or the Obligations or any part thereof is reduced to
judgment denominated in a Judgment Currency other than the Obligation Currency,
the judgment shall be for the greater of (i) the Equivalent Amount of the
Judgment Currency of the amount of the claim denominated in the Obligation
Currency including in the judgment, determined as of the date or dates the
Indebtedness related to such claim was loaned to or incurred by the Company, or
(ii) such Equivalent Amount determined as of the date of judgment. The
Equivalent Amount of any Obligation Currency amount in any Judgment Currency
shall be calculated at the spot rate for the purchase of the Obligation Currency
with the Judgment Currency quoted by the Bank in San Francisco, California, at
approximately 8:00 a.m. on the date for determination specified above. For
purposes of this Section:
 

 
SF:145015.1
 
48.

--------------------------------------------------------------------------------

 

(i)           “Judgment Currency” means the currency in which any judgment on
any claim arising under or related to this agreement is denominated.
 
(ii)           “Obligation Currency” means the currency in which the claim is
denominated.
 
(b)           The Company shall indemnify the Bank against and hold the Bank
harmless from all loss and damage resulting from any change in exchange rates
between the date any claim is reduced to judgment and the date of payment (or,
in the case of partial payments, the date of each partial payment) thereof by
the Company. This indemnity shall constitute an obligation separate and
independent from the other obligations contained in this agreement, shall give
rise to a separate and independent cause of action, and shall continue in full
force and effect notwithstanding any judgment or order of a liquidated sum in
respect of an amount due hereunder or under any judgment or order.
 
SECTION 8.16                           Governing Law and Jurisdiction.
 
(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF CALIFORNIA. THE LETTERS OF CREDIT SHALL (SUBJECT
TO EXCEPTIONS NOTED IN SUCH LETTERS OF CREDIT) BE ISSUED UNDER AND GOVERNED BY
THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS AS MOST RECENTLY
PUBLISHED BY THE INTERNATIONAL CHAMBER OF COMMERCE.
 
(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF
CALIFORNIA OR OF THE UNITED STATES OF AMERICA FOR THE NORTHERN DISTRICT OF
CALIFORNIA, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE COMPANY
AND THE BANK HEREBY CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
JURISDICTION OF THE AFORESAID COURTS. EACH OF THE COMPANY AND THE BANK HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH .JURISDICTION IN
RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. THE COMPANY AND THE
BANK HEREBY WAIVE PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS,
WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY CALIFORNIA LAW.
 
(c)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 8.04.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.
 

 
SF:145015.1
 
49.

--------------------------------------------------------------------------------

 

SECTION 8.17                                WAIVER OF JURY TRIAL.  THE COMPANY,
ON BEHALF OF ITSELF AND EACH GUARANTEED SUBSIDIARY, AND THE BANK EACH WAIVE
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS,
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR BANK AFFILIATE, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE COMPANY, EACH GUARANTEED
SUBSIDIARY AND THE BANK EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL
BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE
PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION. AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS.
 
SECTION 8.18                           Entire Agreement.  This Agreement,
together with the other Credit Documents, embodies the entire agreement and
understanding between the Company and the Bank and supersedes all prior or
contemporaneous agreements and understandings of such persons, verbal or
written, relating to the subject matter hereof and thereof.
 
SECTION 8.19                           Inconsistency.  In the event that any
term or provision of this Agreement may conflict with any term or provision of
any other Credit Document, unless otherwise expressly provided in such other
Credit Document, the term or provision of this Agreement shall prevail.
 
SECTION 8.20                           No Third Parties Benefited.  This
Agreement is made and entered into for the sole protection and legal benefit of
the Company, the Guaranteed Subsidiaries, the Bank and the Indemnified Persons,
and their permitted successors and assigns, and no other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Agreement or any of the other Credit
Documents.
 
SECTION 8.21                           Effect on Prior Agreement.  This
Agreement is intended to amend, restate and replace, without novation, the Prior
Agreement. As of the Closing Date, all obligations outstanding under the Prior
Agreement, including all Prior Loans, Prior Letters of Credit, Prior Acceptances
and Prior Other Obligations, shall be deemed Obligations owing hereunder.
 
(remainder of page intentionally left blank)

.
SF:145015.1
 
50.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in San Francisco, California by their proper and duly
authorized officers as of the day and year first above written.
 
THE BORROWER
 
NATIONAL SEMICONDUCTOR
 
CORPORATION
 
By: /s/ David S. Dahmen_______________
 
Name: David S. Dahmen
 
Title: Vice President and Treasurer
 
By: /s/ Lieh K.
Oung                                                                
 
Name: Lieh K. Oung
 
Title: Asst. Treasurer
 
THE BANK
 
BANK OF AMERICA, N.A.
 
By: /s/ Kevin McMahon­_______________
 
Name:  Kevin McMahon
 
Title:  Managing Director
 

 
SF:145015.1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
to the Credit Agreement
 
FORM OF GUARANTY
 
[see attached form of Guaranty]
 

A-1
SF:145015.1
 
 

--------------------------------------------------------------------------------

 

BORROWERS: See Exhibit A of this Guaranty
GUARANTOR: National Semiconductor Corporation
CONTINUING GUARANTY (MULTICURRENCY)
 
To:    BANK OF AMERICA, N.A.
 
1.           Definitions
 
“Bank” means Bank of America, N.A.
 
“Borrowers” means the entities identified as such in Exhibit A of this Guaranty
(individually, each a “Borrower”).
 
“Credit Agreement” means that certain Credit Agreement dated as of October 30,
2000, by and among Guarantor and Bank, as the same may from time to time be
amended, restated, supplemented or otherwise modified in accordance with its
terms.
 
“Guaranteed Indebtedness” means the indebtedness, liabilities and other
obligations of the Borrowers to the Bank under or in connection with the Credit
Agreement and the other Credit Documents, including all unpaid principal of the
Loans, all interest accrued thereon, all fees due under the Credit Agreement and
all other amounts payable by any Borrower to the Bank thereunder or in
connection therewith. The terms “indebtedness,” “liabilities” and “obligations”
are used herein in their most comprehensive sense and include any and all
advances, debts, obligations and liabilities, now existing or hereafter arising,
whether voluntary or involuntary and whether due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, and whether
recovery upon such indebtedness, liabilities and obligations may be or hereafter
become unenforceable or shall be an allowed or disallowed claim under the
Bankruptcy Code or other applicable law.
 
“Guarantor” means National Semiconductor Corporation.
 
“Obligation Currencies” means the currencies in which the Guaranteed
Indebtedness of the Borrowers is denominated.
 
“Taxes” means all taxes, levies, imposts, duties, fees, or other charges of
whatsoever nature however imposed by any country or any subdivision or authority
of or in that country in connection with this Guaranty or the Guaranteed
Indebtedness or payment thereof, and all interest, penalties or similar
liabilities with respect thereto, except such taxes as are imposed on or
measured by Bank’s assets or net income by the country or any subdivision or
authority of or in that country in which such Bank’s principal office or actual
lending office is located.
 
The “U.S. Dollar Equivalent” of any amount denominated in any currency other
than U.S. Dollars shall be calculated at the spot rate for the purchase of the
other currency with
 

 
SF:145015.1
 
1. 

--------------------------------------------------------------------------------

 

US. Dollars quoted by Bank in San Francisco, California, or Los Angeles,
California, at approximately 8:00 a.m., on the date for determination specified
in this Guaranty.
 
Unless otherwise defined herein, all capitalized terms used in this Guaranty
shall have the meanings given to such terms in the Credit Agreement.
 
2.           For valuable consideration, Guarantor unconditionally guarantees
and promises to pay to Bank or order, on demand, at the place for payment of the
Guaranteed Indebtedness or at such other location as Bank may designate, any and
all Guaranteed Indebtedness of all Borrowers to Bank, in the Obligation
Currency.
 
3.           This is a continuing guaranty relating to any Guaranteed
Indebtedness, including that arising under successive transactions which shall
either continue the Guaranteed Indebtedness or from time to time renew it after
it has been satisfied.
 
4.           All payments or reimbursements under this Guaranty shall be made
without setoff or counterclaim and free and clear of and without deduction for
any and all present and future Taxes. Guarantor agrees to cause all Taxes to be
paid on behalf of Bank directly to the appropriate governmental authority. If
Guarantor is legally prohibited from complying with this Paragraph, payments due
to Bank under this Guaranty shall be increased so that, after provisions for
Taxes and all Taxes on such increase, the amounts received by Bank will be equal
to the amounts required under this Guaranty if no Taxes were due on such
payments, and Bank shall pay such Taxes. Guarantor shall indemnify Bank for the
full amount of Taxes payable by Bank and any liabilities (including penalties,
interest and expenses) arising from such Taxes within thirty (30) days’ after
any written demand by Bank. Guarantor shall upon request of Bank provide
evidence that all applicable Taxes have been paid to the appropriate taxing
authorities by delivering to Bank official tax receipts or notarized copies
thereof within thirty (30) days after the due date for such Tax payment. The
obligations of Guarantor contained in this Paragraph shall survive the payment
in full of all the Guaranteed Indebtedness and Guarantor’s other obligations
under this Guaranty.
 
5.           The obligations hereunder are independent of the obligations of
Borrowers, and shall not be affected by any acts of any governmental authority
affecting Borrowers, including but not limited to any restrictions on the
conversion of currency or repatriation or control of funds or any total or
partial expropriation of Borrowers’ property, or by economic, political,
regulatory or other events in the countries where Borrowers are
located.  A separate action or actions may be brought and prosecuted against
Guarantor whether action is brought against Borrowers or whether Borrowers be
joined in any such action or actions; and Guarantor waives the benefit of any
statute of limitations applicable to Borrowers.
 
6.           Guarantor authorizes Bank, without notice or demand and without
affecting its liability hereunder, from time to time, either before or after
revocation hereof, to (a) renew, compromise, extend, accelerate or otherwise
change the time for payment of, or otherwise change the terms of the Guaranteed
Indebtedness, or any part thereof, including increase or decrease of the rate of
interest thereon; (b) take and hold security for the payment of this Guaranty or
any of the Guaranteed Indebtedness, and exchange, enforce, waive, release, fail
 

 
SF:145015.1
 
2. 

--------------------------------------------------------------------------------

 

to perfect, sell, or otherwise dispose of any such security; (c) apply such
security and direct the order or manner of sale thereof as Bank in its
discretion may determine; and (d) release or substitute any one or more of the
endorsers or guarantors. These provisions apply as between Bank and Guarantor,
but shall not affect any agreements between Bank and any Borrower.
 
7.           Guarantor waives any right to require Bank to (a) proceed against
Borrowers; (b) proceed against or exhaust any security held from Borrowers; or
(c) pursue any other remedy in Bank’s power whatsoever. Guarantor waives any
defense arising by reason of any disability or other defense of Borrowers or by
reason of the cessation from any cause whatsoever of the liability of Borrowers
(other than cessation by reason of repayment in full), other than any defense
arising out of the gross negligence or willful misconduct of Bank. Until all
Guaranteed Indebtedness of Borrowers to Bank shall have been paid in full,
Guarantor shall have no right of subrogation, and waives any right to enforce
any remedy which Bank now has or may hereafter have against Borrowers, and
waives any benefit of and any right to participate in any security now or
hereafter held by Bank. Bank may foreclose, either by judicial foreclosures or
by exercise of power of sale, any deed of trust securing the Guaranteed
Indebtedness, and, even though the foreclosure may destroy or diminish
Guarantor’s rights against Borrowers, Guarantor shall be liable to Bank for any
part of the Guaranteed Indebtedness remaining unpaid after the foreclosure.
Guarantor waives all presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, and notices
of acceptance of this Guaranty and of the existence, creation, or incurring of
new or additional indebtedness of the Borrowers to the Bank.
 
8.           Guarantor waives any rights and defenses that are or may become
available to Guarantor by reason of Sections 2787 to 2855, inclusive, of the
California Civil Code.
 
9.           No provision or waiver in this Guaranty shall be construed as
limiting the generality of any other waiver contained in this Guaranty.
 
10.           Guarantor acknowledges and agrees that it shall have the sole
responsibility for obtaining from Borrowers such information concerning
Borrowers’ financial conditions or business operations as Guarantor may require,
and that Bank has no duty at any time to disclose to Guarantor any information
relating to the business operations or financial conditions of Borrowers.
 
11.           Any obligations of Borrowers to Guarantor, now or hereafter
existing, including but not limited to any obligations to Guarantor as subrogee
of Bank or resulting from Guarantor’s performance under this Guaranty, are
hereby subordinated to the Guaranteed Indebtedness of Borrowers. Such
obligations of Borrowers to Guarantor if Bank so requests shall be enforced and
performance received by Guarantor as trustee for Bank and the proceeds thereof
shall be paid over to Bank on account of the Guaranteed Indebtedness of
Borrowers to Bank, but without reducing or affecting in any manner the liability
of Guarantor under the other provisions of this Guaranty.
 

 
SF:145015.1
 
3. 

--------------------------------------------------------------------------------

 

12.           This Guaranty may be revoked at any time by Guarantor in respect
to future transactions, unless there is a continuing consideration as to such
transactions which Guarantor does not renounce. Such revocation shall be
effective upon actual receipt by Bank, at the address shown below or at such
other address as may have been provided to Guarantor for Bank, of written notice
of revocation. Revocation shall not affect any of Guarantor’s obligations or
Bank’s rights with respect to transactions which precede Bank’s receipt of such
notice, regardless of whether or not the Guaranteed Indebtedness related to such
transactions, before or after revocation, has been renewed, compromised,
extended, accelerated, or otherwise changed as to any of its terms, including
time for payment or increase or decrease of the rate of interest thereon, and
regardless of any other act or omission of Bank authorized hereunder. If this
Guaranty is revoked, returned, or canceled, and subsequently any payment or
transfer of any interest in property by Borrowers to Bank is rescinded or must
be returned by Bank to Borrowers, this Guaranty shall be reinstated with respect
to any such payment or transfer, regardless of any such prior revocation,
return, or cancellation.
 
13.           Where any one or more of Borrowers are corporations or
partnerships, it is not necessary for Bank to inquire into the powers of
Borrowers or the powers of officers, directors, partners or agents (collectively
referred to as “authorized signatories”) acting or purporting to act on
Borrowers’ behalf (provided that, if documents concerning the powers of such
authorized signatories are provided to Bank by Borrowers, such authorized
signatories shall be listed and/or identified in such documents), and any
Guaranteed Indebtedness made or created in reliance upon the professed exercise
of such powers shall be guaranteed hereunder.
 
14.           Bank may, without notice to Guarantor and without affecting
Guarantor’s obligations hereunder, assign the Guaranteed Indebtedness, and this
Guaranty, in whole or in part. Guarantor agrees that Bank may disclose to any
prospective purchaser and any purchaser of all or part of the Guaranteed
Indebtedness any and all information in Bank’s possession concerning Guarantor,
this Guaranty and any security for this Guaranty,
 
15.           Guarantor agrees to pay all reasonable attorney’s fees, the
reasonable allocated costs of Bank’s in-house counsel, and all other reasonable
costs and expenses which may be incurred by Bank in the enforcement of this
Guaranty.
 
16.           Where there is but a single Borrower, then all words used herein
in the plural shall be deemed to have been used in the singular where the
context and construction so require; and when there is more than one Borrower
named herein, the word “Borrowers” shall mean all and any one or more of them.
 
17.           This Guaranty shall be governed by and construed according to the
laws of the State of California, United States of America.
 
[Remainder of this page intentionally left blank.]

 
SF:145015.1
 
4. 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty by its duly authorized
officers as of October 30, 2000.
 
NATIONAL SEMICONDUCTOR
 
CORPORATION
 
By: /s/ David S. Dahmen______________
Name: David S. Dahmen
Title: Vice President and Treasurer
 
By: /s/ Lieh K. Oung__________________
Name: Lieh K. Oung
Title: Asst. Treasurer

 
SF:145015.1
 
5. 

--------------------------------------------------------------------------------

 

EXHIBIT A
GUARANTEED SUBSIDIARIES
 
Borrowers:



SF:145015.1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
to the Credit Agreement
 
FORM OF COMPLIANCE CERTIFICATE
 
Bank of America, N.A.
CPG - High Technology 3697
Mail Code: CA5-705-12-08
555 California Street, 12th Floor
San Francisco, CA 94104
Attn: Kevin McMahon
 
Re: National Semiconductor Corporation
 
Ladies and Gentlemen:


This Compliance Certificate is made and delivered pursuant to the Credit
Agreement (Multicurrency) dated as of October 30, 2000 (as amended, modified,
renewed or extended from time to time, the “Credit Agreement”) between National
Semiconductor Corporation (the “Company”) and Bank of America, N.A. (the
“Bank”), and reference is made thereto for full particulars of the matters
described therein. All capitalized terms used in this Compliance Certificate and
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement. This Compliance Certificate relates to the accounting period
ending ________________, ____
 
I hereby certify as of the date hereof that I am the [treasurer] of the Company,
and that, as such, I am authorized to execute and deliver this Certificate to
the Bank on the behalf of the Borrower and its consolidated Subsidiaries, and
that:
 
[Use the following paragraph if this Certificate is delivered in connection with
the quarterly
financial statements required by Section 6.01(a)(i) of the Credit Agreement.]


1.           Attached hereto are true and correct copies of the consolidated
balance sheet of the Company and its Subsidiaries as of the end of the fiscal
quarter ended ___________ and the related consolidated statements of income,
shareholders’ equity and cash flows of the Company and its Subsidiaries for such
quarter and the portion of the fiscal year through the end of such quarter,
which are complete and accurate in all material respects and fairly present the
financial condition of the Company and the Subsidiaries as at such date and the
results of operations of the Company and its Subsidiaries for the period ended
on such date and have been prepared in accordance with GAAP consistently
applied, subject to changes resulting from normal year-end audit adjustments and
except for the absence of notes.
 
or


[Use the following paragraph if this certificate is delivered in connection with
the annual
financial statements required by Section 6.01(a)(ii) of the Credit Agreement.]

B-1
SF:145015.1
 
 

--------------------------------------------------------------------------------

 

1.           Attached hereto are true and correct copies of the consolidated
balance sheet of the Company and its Subsidiaries as of the end of the fiscal
year ended ____________ and the related consolidated statements of income,
shareholders’ equity and cash flows of the Company and its Subsidiaries for such
fiscal year, prepared in accordance with GAAP consistently applied, all in
reasonable detail and setting forth in comparative form the figures for the
previous fiscal year, accompanied by the report of ______________, which report
is not qualified.
2.           I have reviewed the terms of the Credit Agreement and I have made,
or caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements.
 
3.           The information set forth on Schedule 1 hereto (and any additional
schedules hereto setting forth further supporting detail) is true, accurate and
complete as of the end of such accounting period.
 
4.           The Company and its subsidiaries, during such period, have
observed, performed or satisfied all of the covenants and other agreements, and
satisfied every condition in the Credit Agreement to be observed, performed or
satisfied by the Company and its Subsidiaries.
 
5.           The representations and warranties of the Company contained in
Article V of the Credit Agreement are true and correct as though made on and as
of the date hereof (except to the extent such representations and warranties
relate to an earlier date, in which case they shall be true and correct as of
such date).
 
I hereby further certify that (i) as of the date hereof no Default or Event of
Default has occurred and is continuing, and (ii) on and as of the date hereof,
there has occurred no Material Adverse Effect since May 28, 2000, except as may
be set forth in a separate attachment hereto describing in detail the nature of
each condition or event constituting an exception to the foregoing statements,
the period during which it has existed and the action which the Company is
taking or proposes to take with respect to each such condition or event.
 
IN WITNESS WHEREOF, the undersigned officer has signed this Compliance
Certificate this ______ day of ___________, ____.
 


[Treasurer]
 

B-2
SF:145015.1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
TO COMPLIANCE CERTIFICATE
 
Dated                       ,             


For the Fiscal Quarter ended                         ,          
 

 
Actual
Required
1.Section 6.02 (a) Minimum Consolidated Tangible Net Worth
   
Consolidated Tangible Net Worth Calculation
   
A.Consolidated Shareholders’ Equity
$__________
 
B.Consolidated Intangible Assets
$__________
 
C.Positive Consolidated Net Income since August 27, 2000
$__________
 
D.0.50 times the amount set forth in C
$__________
 
E.Net Proceeds of all Equity Securities issued by the Company since the
Closing Date
$__________
 
F.0.50 times the amount set forth in E
$__________
 
G.Amount paid in respect of repurchases of common stock of the Company from and
after August 27, 2000 (not to exceed $400,000,000 in the aggregate)
$__________
 
Consolidated Tangible Net Worth (A minus B)
$__________
Not less than an amount equal to 90% of Consolidated Tangible Net Worth as of
August 27, 2000, plus (i) the amount set forth in D, plus (ii) the amount set
forth in F, minus (iii) the amount set forth in G
2.      Section 6.02 (b) Minimum Quick Ratio.
   
A.      Consolidated Quick Assets
   
B.      Consolidated Current Liabilities
   
Quick Ratio (ratio of A to B)
___ to 1.0
Not less than 1.0 to 1.0




B-3
3SF:145015.1
 
 

--------------------------------------------------------------------------------

 
